--------------------------------------------------------------------------------

Exhibit 10.1

AMENDED AND RESTATED TRUST AGREEMENT


AMONG


EVEREST REINSURANCE HOLDINGS, INC.,


AS DEPOSITOR


JPMORGAN CHASE BANK,


AS PROPERTY TRUSTEE


CHASE MANHATTAN BANK USA, NATIONAL ASSOCIATION


AS DELAWARE TRUSTEE


AND


THE ADMINISTRATIVE TRUSTEES NAMED HEREIN

--------------------------------------------------------------------------------


DATED AS OF NOVEMBER 14, 2002

--------------------------------------------------------------------------------


EVEREST RE CAPITAL TRUST

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1   DEFINED TERMS   1            Section  1 .1 Definitions  1   ARTICLE
2  CONTINUATION OF THE ISSUER TRUST  11            Section  2 .1 Name  11  
         Section  2 .2 Office of the Delaware Trustee; Principal Place of
Business  11            Section  2 .3 Initial Contribution of Trust Property;
Organizational Expenses  11            Section  2 .4 Issuance of the Preferred
Securities  11            Section  2 .5 Issuance of the Common Securities;
Subscription and Purchase of Debt Securities  12            Section  2 .6
Continuation of Trust  12            Section  2 .7 Authorization to Enter into
Certain Transactions  13            Section  2 .8 Assets of Trust  16  
         Section  2 .9 Title to Trust Property  16   ARTICLE 3  PAYMENT 
ACCOUNT  17            Section  3 .1 Payment Account  17   ARTICLE 4 
DISTRIBUTIONS;  REDEMPTION  17            Section  4 .1 Distributions  17  
         Section  4 .2 Redemption  18            Section  4 .3 Subordination of
Common Securities  21            Section  4 .4 Payment Procedures  21  
         Section  4 .5 Withholding Tax  21            Section  4 .6 Tax Returns
and Reports  22            Section  4 .7 Payment of Taxes, Duties, Etc. of the
Issuer Trust  22            Section  4 .8 Payments under Indenture or Pursuant
to Direct Actions  22            Section  4 .9 Liability of the Holder of Common
Securities  22            Section  4 .10 Exchanges  23   ARTICLE 5  SECURITIES 
CERTIFICATES  23            Section  5 .1 Initial Ownership  23  
         Section  5 .2 The Securities Certificates  23            Section  5 .3
Execution and Delivery of Securities Certificates  24  

TABLE OF CONTENTS
(continued)

         Section   8 .6 Compensation; Indemnity; Fees   44            Section  8
.7 Corporate Property Trustee Required; Eligibility of Issuer Trustees  45  
         Section  8 .8 Conflicting Interests  45            Section  8 .9
Co-Trustees and Separate Trustee  46            Section  8 .10 Resignation and
Removal; Appointment of Successor  47            Section  8 .11 Acceptance of
Appointment by Successor  49            Section  8 .12 Merger, Conversion,
Consolidation or Succession to Business  49            Section  8 .13
Preferential Collection of Claims Against Depositor or Issuer Trust  49  
         Section  8 .14 Property Trustee May File Proofs of Claim  49  
         Section  8 .15 Reports by Property Trustee  50            Section  8
.16 Reports to the Property Trustee  51            Section  8 .17 Evidence of
Compliance with Conditions Precedent  51            Section  8 .18 Number of
Issuer Trustees  51            Section  8 .19 Delegation of Power  51  
         Section  8 .20 Appointment of Administrative Trustees  51  
         Section  8 .21 Delaware Trustee  52   ARTICLE 9  TERMINATION, 
LIQUIDATION AND MERGER  52            Section  9 .1 Dissolution Upon Expiration
Date  52            Section  9 .2 Early Termination  52            Section  9 .3
Termination  53            Section  9 .4 Liquidation  53            Section  9
.5 Mergers, Consolidations, Amalgamations or Replacements of Issuer Trust  54  
ARTICLE 10  MISCELLANEOUS  PROVISIONS  55            Section  10 .1 Limitation
of Rights of Holders  55            Section  10 .2 Agreed Tax Treatment of
Issuer Trust and Trust Securities  56            Section  10 .3 Amendment  56  
         Section  10 .4 Separability  57            Section  10 .5 Governing
Law  57  

TABLE OF CONTENTS
(continued)

         Section   10 .6 Payments Due on Non -Business Day   58  
         Section  10 .7 Successors  58            Section  10 .8 Headings  58  
         Section  10 .9 Reports, Notices and Demands  58            Section  10
.10 Agreement Not to Petition  59            Section  10 .11 Trust Indenture
Act; Conflict with Trust Indenture Act  59            Section  10 .12 Acceptance
of Terms of Trust Agreement, Guarantee Agreement and Indenture  59  






Exhibit A Certificate of Trust (as filed in 1999) Exhibit B Form of DTC Letter
of Representations Exhibit C Form of Common Securities Certificate Exhibit D
Form of Expense Agreement Exhibit E Form of Preferred Securities Certificate

        AMENDED AND RESTATED TRUST AGREEMENT, dated as of November 14, 2002,
among (i) Everest Reinsurance Holdings, Inc., a Delaware corporation (including
any successors or assigns, the “Depositor”), (ii) JPMorgan Chase Bank, a New
York banking corporation, as property trustee (in such capacity, the “Property
Trustee” and, in its separate corporate capacity and not in its capacity as
Property Trustee, the “Bank”), (iii) Chase Manhattan Bank USA, National
Association, a national banking association, as Delaware trustee (in such
capacity, the “Delaware Trustee”), (iv) Stephen L. Limauro, an individual, Keith
Shoemaker, an individual and Frank N. Lopapa, an individual, each of whose
address is c/o Everest Reinsurance Holdings, Inc., 477 Martinsville Road, P.O.
Box 830, Liberty Corner, New Jersey 07938 (each an “Administrative Trustee” and
collectively the “Administrative Trustees” and together with the Property
Trustee and the Delaware Trustee the “Issuer Trustees”) and (v) the several
Holders, as hereinafter defined.


WITNESSETH

        WHEREAS, the Depositor, the Property Trustee, the Delaware Trustee and
one of the Administrative Trustees have heretofore created a Delaware statutory
trust pursuant to the Delaware Statutory Trust Act by entering into a Trust
Agreement, dated as of September 17, 1999 (the “Original Trust Agreement”), as
amended by Amendment No. 1 to the Trust Agreement of Everest Re Capital Trust,
dated July 23, 2002, and by the execution and filing by the Delaware Trustee
with the Secretary of State of the State of Delaware of the Certificate of
Trust, filed on September 17, 1999, attached as Exhibit A; and

        WHEREAS, the Depositor and the Issuer Trustees desire to amend and
restate the Original Trust Agreement in its entirety as set forth herein to
provide for, among other things, (i) the issuance of the Common Securities by
the Issuer Trust to the Depositor, (ii) the issuance and sale of the Preferred
Securities by the Issuer Trust pursuant to the Underwriting Agreement and (iii)
the acquisition by the Issuer Trust from the Depositor of all of the right,
title and interest in the Debt Securities;

        NOW, THEREFORE, in consideration of the agreements and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each party, for the benefit of the
other parties and for the benefit of the Holders, hereby amends and restates the
Original Trust Agreement in its entirety and agrees as follows:


ARTICLE 1


DEFINED TERMS

        SECTION 1.1    Definitions.

           For all purposes of this Trust Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

(a)  

  The terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the   singular;


(b)  

  All other terms used herein that are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings   assigned to them
therein;


(c)  

  The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”;


(d)  

  All accounting terms used but not defined herein have the meanings assigned to
them in accordance with United States   generally accepted accounting
principles;


(e)  

  Unless the context otherwise requires, any reference to an “Article”, a
“Section” or an “Exhibit” refers to an Article, a Section or   an Exhibit, as
the case may be, of or to this Trust Agreement; and


(f)  

  The words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Trust Agreement as a   whole and not to any
particular Article, Section or other subdivision.


          “Act” has the meaning specified in Section 6.8.

          “Additional Amount” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of Additional Interest (as
defined in the Indenture) paid by the Depositor on a Like Amount of Debt
Securities for such period.

          “Additional Sums” has the meaning specified in Section 10.6 of the
Indenture.

          “Additional Taxes” has the meaning specified in Section 1.1 of the
Indenture.

          “Administrative Trustee” means each of the Persons appointed in
accordance with Section 8.20 solely in such Person’s capacity as Administrative
Trustee of the Issuer Trust and not in such Person’s individual capacity, or any
successor Administrative Trustee appointed as herein provided.

          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

          “Applicable Procedures” means, with respect to any transfer or
transaction involving a Book-Entry Preferred Security, the rules and procedures
of the Clearing Agency for such Book-Entry Preferred Security, in each case to
the extent applicable to such transaction and as in effect from time to time.

           “Bank” has the meaning specified in the preamble to this Trust
Agreement.

            “Bankruptcy Event” means, with respect to any Person:

      (a)        the entry of a decree or order by a court having jurisdiction
in the premises judging such Person a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law, or appointing
a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of such Person or of any substantial part of its property or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order unstayed and in effect for a period of 90 consecutive days; or


      (b)        the institution by such Person of proceedings to be adjudicated
a bankrupt or insolvent, or the consent by it to the institution of bankruptcy
or insolvency proceedings against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable Federal
or State bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or similar official) of
such Person or of any substantial part of its property, or the making by it of
an assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due and its willingness
to be adjudicated a bankrupt, or the taking of corporate action by such Person
in furtherance of any such action.


        “Bankruptcy Laws” has the meaning specified in Section 10.10.

        “Board of Directors” means the board of directors of the Depositor or
any other duly authorized committee of the board of directors of the Depositor.

        “Board Resolution” means a copy of a resolution certified by the
Secretary or an Assistant Secretary of the Depositor to have been duly adopted
by the Depositor’s Board of Directors and to be in full force and effect on the
date of such certification, and delivered to the Issuer Trustees.

        “Book-Entry Preferred Security” means a Preferred Security, the
ownership and transfers of which shall be made through book entries by a
Clearing Agency as described in Section 5.4.

        “Business Day” means a day other than (a) a Saturday or Sunday, (b) a
day on which banking institutions in The City of New York are authorized or
required by law or executive order to remain closed or (c) a day on which the
Property Trustee’s Corporate Trust Office or the Corporate Trust Office of the
Indenture Trustee is closed for business.

        “Certificate Depository Agreement” means the agreement among the Issuer
Trust, the Depositor and DTC, as the initial Clearing Agency, dated as of the
date hereof, substantially in the form attached as Exhibit B, as the same may be
amended and supplemented from time to time.

        “Clearing Agency” means an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act. DTC will be the initial
Clearing Agency.

        “Clearing Agency Participant” means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

        “Code” means the United States Internal Revenue Code of 1986, as
amended.

        “Commission” means the Securities and Exchange Commission, as from time
to time constituted, created under the Exchange Act, or, if at any time after
the execution of this instrument such Securities and Exchange Commission is not
existing and performing the duties now assigned to it under the Trust Indenture
Act, then the body performing such duties at such time.

        “Common Securities Certificate” means a certificate evidencing ownership
of Common Securities, substantially in the form attached as Exhibit C.

        “Common Security” means an undivided beneficial interest in the assets
of the Issuer Trust, having a Liquidation Amount of $25 and having the rights
provided therefor in this Trust Agreement, including the right to receive
Distributions and a Liquidation Distribution to the extent provided herein.

        “Corporate Trust Office” means (i) when used with respect to the
Property Trustee, the office of the Property Trustee located at 4 New York
Plaza, 15th Floor, New York, NY 10004, and (ii) when used with respect to the
Indenture Trustee, the office of the Indenture Trustee located in 4 New York
Plaza, 15th Floor, New York, NY 10004.

        “Debt Securities” means the Depositor’s 7.85% Junior Subordinated Debt
Securities due November 15, 2032 issued pursuant to the Indenture.

        “Debt Securities Redemption Date” means, with respect to any Debt
Securities to be redeemed under the Indenture, the date fixed for redemption of
such Debt Securities under the Indenture, including any date fixed for
redemption pursuant to the occurrence of a Tax Event or an Investment Company
Event.

        “Definitive Preferred Securities Certificates” means either or both (as
the context requires) of (i) Preferred Securities Certificates issued as Global
Preferred Securities as provided in Section 5.2 or 5.4, and (ii) Preferred
Securities Certificates issued in certificated, fully registered form as
provided in Section 5.2, 5.4 or 5.5.

        “Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the
Delaware Code, 12 Del. Code Section 3801 et seq., or any successor statute
thereto, in each case as amended from time to time.

        “Delaware Trustee” means the Person identified as the “Delaware Trustee”
in the preamble to this Trust Agreement, solely in its capacity as Delaware
Trustee of the trust heretofore created and continued hereunder and not in its
individual capacity, or its successor in interest in such capacity, or any
successor Delaware trustee appointed as herein provided.

        “Depositor” has the meaning specified in the preamble to this Trust
Agreement.

        “Distribution Date” has the meaning specified in Section 4.1(a).

        “Distributions” means amounts payable in respect of the Trust Securities
as provided in Section 4.1.

        “DTC” means The Depository Trust Company or any successor thereto.

        “Early Termination Event” has the meaning specified in Section 9.2.

        “Event of Default” means any one of the following events (whatever the
reason for such event and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

    (a)        the occurrence of an Indenture Event of Default; or


    (b)        default by the Issuer Trust in the payment of any Distribution
when it becomes due and payable, and continuation of such default for a period
of 30 days; or


    (c)        default by the Issuer Trust in the payment of any Redemption
Price of any Trust Security when it becomes due and payable; or


    (d)        default in the performance, or breach, in any material respect,
of any covenant or warranty of the Issuer Trustees in this Trust Agreement
(other than those specified in clause (b) or (c) above) and continuation of such
default or breach for a period of 60 days after there has been given, by
registered or certified mail, to the Issuer Trustees and to the Depositor by the
Holders of at least 33% in aggregate Liquidation Amount of the Outstanding
Preferred Securities a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder, unless Holders in aggregate Liquidation Amount of
Outstanding Preferred Securities not less than the aggregate Liquidation Amount
of Outstanding Preferred Securities that gave such notice shall agree in writing
to an extension of such period prior to its expiration; provided, however, that
the Holders of such aggregate Liquidation Amount of Outstanding Preferred
Securities shall be deemed to have agreed to an extension of such period if
corrective action is initiated by the Issuer Trustees within such period and is
being diligently pursued; or


    (e)        the occurrence of a Bankruptcy Event with respect to the Property
Trustee if a successor Property Trustee has not been appointed within 90 days
thereof.


        “Exchange Act” means the Securities Exchange Act of 1934, and any
successor statute thereto, in each case as amended from time to time.

        “Expense Agreement” means the Agreement as to Expenses and Liabilities,
dated as of the date hereof, between the Depositor, in its capacity as holder of
the Common Securities, and the Issuer Trust, substantially in the form attached
as Exhibit D, as amended from time to time.

        “Expiration Date” has the meaning specified in Section 9.1.

        “Global Preferred Security” means a Preferred Securities Certificate
evidencing ownership of Book-Entry Preferred Securities.

        “Guarantee Agreement” means the Guarantee Agreement executed and
delivered by the Depositor and JPMorgan Chase Bank, as guarantee trustee,
contemporaneously with the execution and delivery of this Trust Agreement, for
the benefit of the holders of the Preferred Securities, as amended from time to
time.

        “Holder” means a Person in whose name a Trust Security or Trust
Securities are registered in the Securities Register; any such Person shall be
deemed to be a beneficial owner within the meaning of the Delaware Statutory
Trust Act.

        “Indenture” means the Junior Subordinated Indenture, dated as of
November 14, 2002, between the Depositor and the Indenture Trustee, as trustee,
as amended and supplemented by the First Supplemental Indenture, among the
Depositor, the Indenture Trustee, as trustee, and for the limited purposes
therein specified, Everest Re Group, Ltd., dated as of November 14, 2002, and as
further amended or supplemented from time to time.

        “Indenture Event of Default” means any “Event of Default” specified in
Section 5.1 of the Indenture.

        “Indenture Trustee” means the Person identified as the “Trustee” in the
Indenture, solely in its capacity as Trustee pursuant to the Indenture and not
in its individual capacity, or its successor in interest in such capacity, or
any successor Trustee appointed as provided in the Indenture.

        “Investment Company Act” means the Investment Company Act of 1940, or
any successor statute thereto, in each case as amended from time to time.

        “Investment Company Event” means the receipt by the Issuer Trust of an
Opinion of Counsel experienced in such matters to the effect that, as a result
of the occurrence of a change in law or regulation or a written change
(including any announced prospective change) in interpretation or application of
law or regulation by any legislative body, court, governmental agency or
regulatory authority, there is more than an insubstantial risk that the Issuer
Trust is or will be considered an “investment company” that is required to be
registered under the Investment Company Act, which change or prospective change
becomes effective or would become effective, as the case may be, on or after the
date of the issuance of the Preferred Securities.

        “Issuer Trust” means the Delaware statutory trust known as “Everest Re
Capital Trust” which was formed on September 17, 1999 under the Delaware
Statutory Trust Act pursuant to the Original Trust Agreement and the filing of
the Certificate of Trust, and continued pursuant to this Trust Agreement.

        “Issuer Trustees” has the meaning specified in the preamble to this
Trust Agreement.

        “Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of
trust, adverse ownership interest, hypothecation, assignment, security interest
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever.

        “Like Amount” means (a) with respect to a redemption of any Trust
Securities, Trust Securities having a Liquidation Amount equal to that portion
of the principal amount of Debt Securities to be contemporaneously redeemed in
accordance with the Indenture, the proceeds of which will be used to pay the
Redemption Price of such Trust Securities, (b) with respect to a distribution of
Debt Securities to Holders of Trust Securities in connection with a dissolution
or liquidation of the Issuer Trust, Debt Securities having a principal amount
equal to the Liquidation Amount of the Trust Securities of the Holder to whom
such Debt Securities are distributed, and (c) with respect to any distribution
of Additional Amounts to Holders of Trust Securities, Debt Securities having a
principal amount equal to the Liquidation Amount of the Trust Securities in
respect of which such distribution is made.

        “Liquidation Amount” means the stated amount of $25 per Trust Security.

        “Liquidation Date” means the date on which assets are to be distributed
to Holders in accordance with Section 9.4 hereunder following dissolution of the
Issuer Trust.

        “Liquidation Distribution” has the meaning specified in Section 9.4(d).

        “Majority in Liquidation Amount of the Preferred Securities” or
“Majority in Liquidation Amount of the Common Securities” means, except as
provided by the Trust Indenture Act, Preferred Securities or Common Securities,
as the case may be, representing more than 50% of the aggregate Liquidation
Amount of all then Outstanding Preferred Securities or Common Securities, as the
case may be.

        “Officers’ Certificate” means a certificate signed by the Chairman of
the Board, a Vice Chairman of the Board, the President or a Vice President, and
by the Chief Financial Officer, the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary, of the Depositor, and delivered to the
Issuer Trustees. Any Officers’ Certificate delivered with respect to compliance
with a condition or covenant provided for in this Trust Agreement shall include:

    (a)        a statement by each officer signing the Officers’ Certificate
that such officer has read the covenant or condition and the definitions
relating thereto;


    (b)        a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;


    (c)        a statement that such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and


    (d)        a statement as to whether, in the opinion of such officer, such
condition or covenant has been complied with.


        “Opinion of Counsel” means a written opinion of counsel, who may be
counsel for or an employee of the Depositor or any Affiliate of the Depositor.

        “Original Trust Agreement” has the meaning specified in the recitals to
this Trust Agreement.

        “Outstanding”, when used with respect to Trust Securities, means, as of
the date of determination, all Trust Securities theretofore executed and
delivered under this Trust Agreement, except:

    (a)        Trust Securities theretofore canceled by the Property Trustee or
delivered to the Property Trustee for cancellation;


    (b)        Trust Securities for whose payment or redemption money in the
necessary amount has been theretofore deposited with the Property Trustee or any
Paying Agent; provided, however, that if such Trust Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this Trust
Agreement; and


    (c)        Trust Securities that have been paid or in exchange for or in
lieu of which other Trust Securities have been executed and delivered pursuant
to Sections 5.4, 5.5, 5.6 and 5.11;


        provided, however, that in determining whether the Holders of the
requisite Liquidation Amount of the Outstanding Preferred Securities have given
any request, demand, authorization, direction, notice, consent or waiver
hereunder, Preferred Securities owned by the Depositor, any Issuer Trustee or
any Affiliate of the Depositor or of any Issuer Trustee shall be disregarded and
deemed not to be Outstanding, except that (i) in determining whether any Issuer
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Preferred Securities
that such Issuer Trustee knows to be so owned shall be so disregarded, and (ii)
the foregoing shall not apply at any time when all of the Outstanding Preferred
Securities are owned by the Depositor, one or more of the Issuer Trustees and/or
any such Affiliate. Preferred Securities so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Administrative Trustees the pledgee’s right so to act with
respect to such Preferred Securities and that the pledgee is not the Depositor
or any Affiliate of the Depositor.

        “Owner” means each Person who is the beneficial owner of Book-Entry
Preferred Securities as reflected in the records of the Clearing Agency or, if a
Clearing Agency Participant is not the Owner, then as reflected in the records
of a Person maintaining an account with such Clearing Agency (directly or
indirectly, in accordance with the rules of such Clearing Agency).

        “Paying Agent” means any paying agent or co-paying agent appointed
pursuant to Section 5.10 and shall initially be the Bank.

        “Payment Account” means a segregated non-interest-bearing corporate
trust account maintained by the Property Trustee for the benefit of the Holders
in which all amounts paid in respect of the Debt Securities will be held and
from which the Property Trustee, through the Paying Agent, shall make payments
to the Holders in accordance with Sections 4.1 and 4.2.

        “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, company,
limited liability company, trust, unincorporated association, or government or
any agency or political subdivision thereof, or any other entity of whatever
nature.

        “Preferred Security” means an undivided beneficial interest in the
assets of the Issuer Trust, having a Liquidation Amount of $25 and having the
rights provided therefor in this Trust Agreement, including the right to receive
Distributions and a Liquidation Distribution to the extent provided herein.

        “Preferred Securities Certificate” means a certificate evidencing
ownership of Preferred Securities, substantially in the form attached as Exhibit
E.

        “Property Trustee” means the Person identified as the “Property Trustee”
in the preamble to this Trust Agreement, solely in its capacity as Property
Trustee of the Issuer Trust and not in its individual capacity, or its successor
in interest in such capacity, or any successor property trustee appointed as
herein provided.

        “Redemption Date” means, with respect to any Trust Security to be
redeemed, the date fixed for such redemption by or pursuant to this Trust
Agreement; provided, however, that each Debt Securities Redemption Date and the
stated maturity of the Debt Securities shall be a Redemption Date for a Like
Amount of Trust Securities.

        “Redemption Price” means, with respect to any Trust Security, the
Liquidation Amount of such Trust Security, plus accumulated and unpaid
Distributions to the Redemption Date, plus the related amount of the premium, if
any, paid by the Depositor upon the concurrent redemption of a Like Amount of
Debt Securities.

        “Relevant Trustee” has the meaning specified in Section 8.10.

        “Securities Act” means the Securities Act of 1933, and any successor
statute thereto, in each case as amended from time to time.

        “Securities Certificate” means any one of the Common Securities
Certificates or the Preferred Securities Certificates.

        “Securities Register” and “Securities Registrar” have the respective
meanings specified in Section 5.5.

        “Successor Preferred Securities” of any particular Preferred Securities
Certificate means every Preferred Securities Certificate issued after, and
evidencing all or a portion of the same beneficial interest in the Issuer Trust
as that evidenced by, such particular Preferred Securities Certificate; and, for
the purposes of this definition, any Preferred Securities Certificate executed
and delivered under Section 5.6 in exchange for or in lieu of a mutilated,
destroyed, lost or stolen Preferred Securities Certificate shall be deemed to
evidence the same beneficial interest in the Issuer Trust as the mutilated,
destroyed, lost or stolen Preferred Securities Certificate.

        “Tax Event” means the receipt by the Issuer Trust of an Opinion of
Counsel experienced in such matters to the effect that, as a result of (a) any
amendment to or change (including any announced prospective change) in the laws
or any regulations thereunder of the United States or any political subdivision
or taxing authority thereof or therein, or (b) any judicial decision or any
official administrative pronouncement (including any private letter ruling,
technical advice memorandum or field service advice) or regulatory procedure (an
“Administrative Action”), regardless of whether such judicial decision or
Administrative Action is issued to or in connection with a proceeding involving
the Depositor or the Issuer Trust and whether or not subject to review or
appeal, which amendment, change, Administrative Action or decision is enacted,
promulgated or announced, in each case, on or after the date hereof, there is
more than an insubstantial risk that (i) the Issuer Trust is, or will be within
90 days of the date of such opinion, subject to United States federal income tax
with respect to income received or accrued on the Debt Securities, (ii) interest
payable by the Depositor or original issue discount accruing on the Debt
Securities is not, or within 90 days of the date of such opinion, will not be,
deductible by the Depositor, in whole or in part, for United States federal
income tax purposes, or (iii) the Issuer Trust is, or will be within 90 days of
the date of such opinion, subject to more than a de minimis amount of other
taxes, duties or other governmental charges.

        “Time of Delivery” has the meaning specified in the Underwriting
Agreement.

        “Trust Agreement” means this Amended and Restated Trust Agreement, as
the same may be modified, amended or supplemented in accordance with the
applicable provisions hereof, including (a) all exhibits, and (b) for all
purposes of this Trust Agreement and any such modification, amendment or
supplement, the provisions of the Trust Indenture Act that are deemed to be a
part of and govern this Trust Agreement and any such modification, amendment or
supplement, respectively.

        “Trust Indenture Act” means the Trust Indenture Act of 1939 as in force
at the date as of which this instrument was executed; provided, however, that if
the Trust Indenture Act of 1939 is amended after such date, “Trust Indenture
Act” means, to the extent required by any such amendment, the Trust Indenture
Act of 1939 as so amended.

        “Trust Property” means (a) the Debt Securities, (b) any cash on deposit
in, or owing to, the Payment Account, and (c) all proceeds and rights in respect
of the foregoing and any other property and assets for the time being held or
deemed to be held by the Property Trustee pursuant to the trusts of this Trust
Agreement.

        “Trust Security” means any one of the Common Securities or the Preferred
Securities.

        “Underwriting Agreement” means the Pricing Agreement, dated November 8,
2002, among the Issuer Trust, the Depositor and the Underwriters named therein,
as the same may be amended from time to time and includes the Underwriting
Agreement incorporated therein by reference.

        “Vice President,” when used with respect to the Depositor, means any
duly appointed vice president, whether or not designated by a number or a word
or words added before or after the title “vice president.”


ARTICLE 2


CONTINUATION OF THE ISSUER TRUST


      SECTION 2.1 NAME.

        The trust continued hereby shall be known as “Everest Re Capital Trust”,
as such name may be modified from time to time by the Administrative Trustees
following written notice to the Holders of Trust Securities and the other Issuer
Trustees, in which name the Issuer Trustees may conduct the business of the
Issuer Trust, make and execute contracts and other instruments on behalf of the
Issuer Trust and sue and be sued.


      SECTION 2.2 OFFICE OF THE DELAWARE TRUSTEE; PRINCIPAL PLACE OF BUSINESS.

        The address of the Delaware Trustee in the State of Delaware is Chase
Manhattan Bank USA, National Association, c/o JPMorgan Chase Bank, 500 Stanton
Christiana Road, Building 4 (3rd Floor), Newark, Delaware 19713, Attention:
Institutional Trust Services, or such other address in the State of Delaware as
the Delaware Trustee may designate by written notice to the Holders, the
Depositor, the Property Trustee and the Administrative Trustees. The principal
executive office of the Issuer Trust is c/o Everest Reinsurance Holdings, Inc.,
477 Martinsville Road, P.O. Box 830, Liberty Corner, New Jersey 07938,
Attention: General Counsel.


      SECTION 2.3 INITIAL CONTRIBUTION OF TRUST PROPERTY; ORGANIZATIONAL
EXPENSES.

        The Property Trustee acknowledges receipt from the Depositor in
connection with the Original Trust Agreement of the sum of $10, which
constituted the initial Trust Property. The Depositor shall pay organizational
expenses of the Issuer Trust as they arise or shall, upon request of any Issuer
Trustee, promptly reimburse such Issuer Trustee for any such expenses paid by
such Issuer Trustee. The Depositor shall make no claim upon the Trust Property
for the payment of such expenses.


      SECTION 2.4 ISSUANCE OF THE PREFERRED SECURITIES.

        On November 8, 2002, the Depositor, both on its own behalf and on behalf
of the Issuer Trust pursuant to the Original Trust Agreement, executed and
delivered the Underwriting Agreement. Contemporaneously with the execution and
delivery of this Trust Agreement, an Administrative Trustee, on behalf of the
Issuer Trust, shall execute in accordance with Sections 5.2, 5.3 and 8.9(a) and
the Property Trustee shall deliver to the underwriters, Preferred Securities
Certificates, registered in the names requested by the underwriters, evidencing
an aggregate of 8,000,000 Preferred Securities having an aggregate Liquidation
Amount of $200,000,000, against receipt of the aggregate purchase price of such
Preferred Securities by the Property Trustee. In the event and to the extent the
Over-allotment Option (as defined in the Underwriting Agreement) granted by the
Issuer Trust and the Depositor pursuant to the Underwriting Agreement is
exercised by the underwriters, on each Time of Delivery, an Administrative
Trustee, on behalf of the Issuer Trust, shall execute and deliver to the
underwriters named therein Preferred Securities Certificates, registered in the
names requested by the underwriters, in an aggregate amount of up to 1,000,000
Preferred Securities having an aggregate Liquidation Amount of up to $25,000,000
against receipt of the aggregate purchase price of such Preferred Securities by
the Property Trustee.


      SECTION 2.5 ISSUANCE OF THE COMMON SECURITIES; SUBSCRIPTION AND PURCHASE
OF DEBT SECURITIES.

        Contemporaneously with the execution and delivery of this Trust
Agreement, an Administrative Trustee, on behalf of the Issuer Trust, shall
execute in accordance with Sections 5.2, 5.3 and 8.9(a) and the Property Trustee
shall deliver to the Depositor Common Securities Certificates, registered in the
name of the Depositor, evidencing an aggregate of 247,480 Common Securities
having an aggregate Liquidation Amount of $6,187,000, against receipt of the
aggregate purchase price of such Common Securities by the Property Trustee.
Contemporaneously therewith, an Administrative Trustee, on behalf of the Issuer
Trust, shall subscribe for and purchase from the Depositor Debt Securities,
registered in the name of the Property Trustee, not in its individual capacity
but solely as Property Trustee, on behalf of the Issuer Trust and having an
aggregate principal amount equal to $206,187,000, and the Property Trustee, on
behalf of the Issuer Trust, shall deliver to the Depositor the aggregate
purchase price therefor (being the sum of the amounts delivered to the Property
Trustee pursuant to (i) the second sentence of Section 2.4 and (ii) the first
sentence of this Section 2.5). In the event and to the extent the Over-allotment
Option granted by the Issuer Trust and the Depositor pursuant to the
Underwriting Agreement is exercised by the underwriters, on each Time of
Delivery, (a) an Administrative Trustee, on behalf of the Issuer Trust, shall
execute and deliver to the Depositor Common Securities Certificates, registered
in the name of the Depositor, evidencing an aggregate of up to 30,960 Common
Securities having an aggregate Liquidation Amount of up to $774,000, against
receipt of the aggregate purchase price of such Common Securities by the
Property Trustee and (b) contemporaneously therewith, an Administrative Trustee,
on behalf of the Issuer Trust, shall subscribe for and purchase from the
Depositor Debt Securities, registered in the name of the Property Trustee, not
in its individual capacity but solely as Property Trustee, on behalf of the
Issuer Trust and having an aggregate principal amount equal to the aggregate
Liquidation Amount of the Preferred Securities issued to the underwriters at
such Time of Delivery and the Common Securities issued to the Depositor at such
Time of Delivery and the Property Trustee, on behalf of the Issuer Trust, shall
deliver to the Depositor the aggregate purchase price therefor (being the sum of
the amounts delivered to the Property Trustee pursuant to (i) the third sentence
of Section 2.4 and (ii) the second sentence of this Section 2.5).


      SECTION 2.6 CONTINUATION OF TRUST.

        The exclusive purposes and functions of the Issuer Trust are (a) to
issue and sell Trust Securities and use the proceeds from such sale to acquire
the Debt Securities, and (b) to engage in only those activities necessary, or
incidental thereto. The Delaware Trustee, Property Trustee and the
Administrative Trustees are trustees of the Issuer Trust, and have all the
rights, powers and duties to the extent set forth herein. The Issuer Trustees
hereby acknowledge that they are trustees of the Trust. The Property Trustee
hereby declares that it will hold the Trust Property upon and subject to the
conditions set forth herein for the benefit of the Issuer Trust and the Holders.
The Administrative Trustees shall have all rights, powers and duties set forth
herein and in accordance with applicable law with respect to accomplishing the
purposes of the Issuer Trust. The Delaware Trustee shall not be entitled to
exercise any powers, nor shall the Delaware Trustee have any of the duties and
responsibilities, of the Property Trustee or the Administrative Trustees set
forth herein. The Delaware Trustee shall be one of the trustees of the Issuer
Trust for the sole and limited purpose of fulfilling the requirements of Section
3807 of the Delaware Statutory Trust Act and for taking such actions as are
required to be taken by a Delaware trustee under the Delaware Statutory Trust
Act. The Delaware Trustee, the Property Trustee and one of the Administrative
Trustee, as the trustees under the Original Trust Agreement, filed the
Certificate of Trust of the Trust with the office of the Secretary of State of
the State of Delaware, a copy of which is attached hereto as Exhibit A, and such
filing is hereby confirmed and ratified.


      SECTION 2.7 AUTHORIZATION TO ENTER INTO CERTAIN TRANSACTIONS.

(a)

The Issuer Trustees shall conduct the affairs of the Issuer Trust in accordance
with the terms of this Trust Agreement. Subject to the limitations set forth in
paragraph (b) of this Section, and in accordance with the following provisions
(i) and (ii), the Issuer Trustees shall have the authority to enter into all
transactions and agreements determined by the Issuer Trustees to be appropriate
in exercising the authority, express or implied, otherwise granted to the Issuer
Trustees, under this Trust Agreement, and to perform all acts in furtherance
thereof, including the following:


                 (i)

        As among the Issuer Trustees, each Administrative Trustee shall have the
power and authority to act on behalf of the Issuer         Trust with respect to
the following matters:


                             (A)

        the issuance and sale of the Trust Securities;


                             (B)

         to cause the Issuer Trust to enter into, and to execute, deliver and
perform on behalf of the Issuer Trust, the Expense          Agreement, the
Certificate Depository Agreement, any subscription or purchase agreement for the
Common          Securities or the Debt Securities, as applicable, and such other
agreements as may be necessary or desirable in          connection with the
purposes and function of the Issuer Trust;


                              (C)

        assisting in the registration of the Preferred Securities under the
Securities Act, and under applicable state securities         or blue sky laws
and the qualification of this Trust Agreement as a trust indenture under the
Trust Indenture Act;


                              (D)

        assisting in the listing of the Preferred Securities upon such
securities exchange or exchanges as shall be determined         by the
Depositor, with the registration of the Preferred Securities under the Exchange
Act, and with the preparation         and filing of all periodic and other
reports and other documents pursuant to the foregoing;


                              (E)

        assisting in the sending of notices (other than notices of default) and
other information regarding the Trust Securities         and the Debt Securities
to the Holders in accordance with this Trust Agreement;


                               (F)

        the appointment of a Paying Agent, authenticating agent and Securities
Registrar in accordance with this Trust         Agreement;


                              (G)

         execution of the Trust Securities on behalf of the Issuer Trust in
accordance with this Trust Agreement;


                              (H)

        execution and delivery of closing certificates, if any, pursuant to the
Underwriting Agreement and application for a         taxpayer identification
number for the Issuer Trust;


                               (I)

        unless otherwise required by the Delaware Statutory Trust Act or the
Trust Indenture Act, to execute on behalf of the         Issuer Trust (either
acting alone or together with the other Administrative Trustees) any documents
that the         Administrative Trustees have the power to execute pursuant to
this Trust Agreement; and


                               (J)

        the taking of any action incidental to the foregoing as the
Administrative Trustees may from time to time determine is         necessary or
advisable to give effect to the terms of this Trust Agreement.


                (ii)

           As among the Issuer Trustees, the Property Trustee shall have the
power, duty and authority to act on behalf of the Issuer            Trust with
respect to the following matters:


                               (A)

        the establishment of the Payment Account;


                               (B)

        the receipt and holding of legal title of the Debt Securities;


                               (C)

        the collection of interest, principal and any other payments made in
respect of the Debt Securities and the holding of         such amounts in the
Payment Account;


                               (D)

        the distribution through the Paying Agent of amounts distributable to
the Holders in respect of the Trust Securities;


                               (E)

        the exercise of all of the rights, powers and privileges of a holder of
the Debt Securities in accordance with the terms         of this Trust
Agreement;


                               (F)

        the sending of notices of default and other information regarding the
Trust Securities and the Debt Securities to the         Holders in accordance
with this Trust Agreement;


                               (G)

        the distribution of the Trust Property in accordance with the terms of
this Trust Agreement;


                               (H)

        to the extent provided in this Trust Agreement, the winding up of the
affairs of and liquidation of the Issuer Trust and         the preparation,
execution and filing of the certificate of cancellation with the office of the
Secretary of State of the         State of Delaware; and


                                (I)

         the taking of any action incidental to the foregoing as the Property
Trustee may from time to time determine is          necessary or advisable to
give effect to the terms of this Trust Agreement and protect and conserve the
Trust          Property for the benefit of the Holders (without consideration of
the effect of any such action on any particular          Holder).


(b)

So long as this Trust Agreement remains in effect, the Issuer Trust (or the
Issuer Trustees acting on behalf of the Issuer Trust) shall not undertake any
business, activities or transaction except as expressly provided herein or
contemplated hereby. In particular, the Issuer Trustees shall not (i) acquire
any investments or engage in any activities not authorized by this Trust
Agreement, (ii) sell, assign, transfer, exchange, mortgage, pledge, set-off or
otherwise dispose of any of the Trust Property or interests therein, including
to Holders, except as expressly provided herein, (iii) take any action that
would reasonably be expected to cause the Issuer Trust to become taxable as a
corporation or classified as other than a grantor trust for United States
federal income tax purposes, (iv) take or consent to any action that would cause
the Debt Securities to be treated as other than indebtedness of the Depositor
for United States federal income tax purposes, (v) incur any indebtedness for
borrowed money or issue any other debt, or (vi) take or consent to any action
that would result in the placement of a Lien on any of the Trust Property. The
Issuer Trustees shall defend all claims and demands of all Persons at any time
claiming any Lien on any of the Trust Property adverse to the interest of the
Issuer Trust or the Holders in their capacity as Holders.


(c)

In connection with the issue and sale of the Preferred Securities, the Depositor
shall have the right and responsibility to assist the Issuer Trust with respect
to, or effect on behalf of the Issuer Trust, the following (and any actions
taken by the Depositor in furtherance of the following prior to the date of this
Trust Agreement are hereby ratified and confirmed in all respects):


        (i)

the preparation and filing by the Issuer Trust with the Commission and the
execution on behalf of the Issuer Trust of a registration statement on the
appropriate form in relation to the Preferred Securities, including any
amendments thereto and the taking of any action necessary or desirable to sell
the Preferred Securities in a transaction or a series of transactions pursuant
thereto;


        (ii)

the determination of the States or other jurisdictions, if any, in which to take
appropriate action to qualify or register for sale all or part of the Preferred
Securities and the determination of any and all such acts, other than actions
that must be taken by or on behalf of the Issuer Trust, and the advice to the
Issuer Trust of actions they must take on behalf of the Issuer Trust, and the
preparation for execution and filing of any documents to be executed and filed
by the Issuer Trust or on behalf of the Issuer Trust, as the Depositor deems
necessary or advisable in order to comply with the applicable laws of any such
States in connection with the sale of the Preferred Securities;


        (iii)

the preparation for filing by the Issuer Trust and execution on behalf of the
Issuer Trust of any application to the New York Stock Exchange or any other
national stock exchange or the Nasdaq National Market for listing upon notice of
issuance of any Preferred Securities;


        (iv)

the preparation for filing by the Issuer Trust with the Commission and the
execution on behalf of the Issuer Trust of any registration statement on Form
8-A relating to Preferred Securities under Section 12(b) or 12(g) of the
Exchange Act, including any amendments thereto;


        (v)

the negotiation of the terms of, and the execution and delivery of, the
Underwriting Agreement providing for the sale of the Preferred Securities; and


        (vi)

the taking of any other actions necessary or desirable to carry out any of the
foregoing activities.


(d)

Notwithstanding anything herein to the contrary, the Administrative Trustees are
authorized and directed to conduct the affairs of the Issuer Trust and to
operate the Issuer Trust so that the Issuer Trust will not be deemed to be an
“investment company” required to be registered under the Investment Company Act,
and will not be taxable as a corporation or classified as other than a grantor
trust for United States federal income tax purposes and so that the Debt
Securities will be treated as indebtedness of the Depositor for United States
federal income tax purposes. In this connection, each Administrative Trustee is
authorized to take any action, not inconsistent with applicable law, the
Certificate of Trust or this Trust Agreement, that such Administrative Trustee
determine in his or her discretion to be necessary or desirable for such
purposes, as long as such action does not adversely affect in any material
respect the interests of the Holders of the Outstanding Preferred Securities. In
no event shall the Administrative Trustees be liable to the Issuer Trust or the
Holders for any failure to comply with this section that results from a change
in law or regulation or in the interpretation thereof.



      SECTION 2.8 ASSETS OF TRUST.

        The assets of the Issuer Trust shall consist of the Trust Property.


     SECTION 2.9 TITLE TO TRUST PROPERTY.

        Legal title to all Trust Property shall be vested at all times in the
Property Trustee (in its capacity as such) and shall be held and
       administered by the Property Trustee in trust for the benefit of the
Issuer Trust and the Holders in accordance with this Trust Agreement.


ARTICLE 3


PAYMENT ACCOUNT


      SECTION 3.1 PAYMENT ACCOUNT.

(a)

On or prior to the date hereof, the Property Trustee shall establish the Payment
Account. The Property Trustee and its agents shall have exclusive control and
sole right of withdrawal with respect to the Payment Account for the purpose of
making deposits in and withdrawals from the Payment Account in accordance with
this Trust Agreement. All monies and other property deposited or held from time
to time in the Payment Account shall be held by the Property Trustee in the
Payment Account for the exclusive benefit of the Holders and for distribution as
herein provided, including (and subject to) any priority of payments provided
for herein.


(b)

The Property Trustee shall deposit in the Payment Account, promptly upon
receipt, all payments of principal of or interest on, and any other payments or
proceeds with respect to, the Debt Securities. Amounts held in the Payment
Account shall not be invested by the Property Trustee pending distribution
thereof.



ARTICLE 4


DISTRIBUTIONS; REDEMPTION


      SECTION 4.1 DISTRIBUTIONS.

(a)

The Trust Securities represent undivided beneficial interests in the Trust
Property, and Distributions (including of Additional Amounts) will be made on
the Trust Securities at the rate and on the dates that payments of interest
(including any Additional Interest (as defined in the Indenture)) are made on
the Debt Securities. Accordingly:


        (i)

Distributions on the Trust Securities shall be cumulative, and shall accumulate
whether or not there are funds of the Trust available for the payment of
Distributions. Distributions shall accumulate from November 14, 2002, and,
except as provided in clause (ii) below, shall be payable quarterly in arrears
on February 15, May 15, August 15 and November 15 of each year, commencing on
February 15, 2003. If any date on which a Distribution is otherwise payable on
the Trust Securities is not a Business Day, then the payment of such
Distribution shall be made on the next succeeding day that is a Business Day
(and without any interest or other payment in respect of any such delay), except
that, if such Business Day is in the next succeeding calendar year, such payment
shall be made on the immediately preceding Business Day, in each case with the
same force and effect as if made on the date on which such payment was
originally payable (each date on which distributions are payable in accordance
with this Section 4.1(a), a “Distribution Date”).


        (ii)

In the event (and to the extent) that the Depositor exercises its right under
the Indenture to defer the payment of interest on the Debt Securities, quarterly
Distributions on the Preferred Securities shall be deferred.


        (iii)

Distributions shall accumulate in respect of the Trust Securities at a rate of
7.85% per annum, compounded quarterly, of the Liquidation Amount of the Trust
Securities. The amount of Distributions payable for any period less than a full
Distribution period shall be computed on the basis of a 360-day year of twelve
30-day months and the actual number of days elapsed in a partial month in a
period. Distributions payable for each full Distribution period will be computed
by dividing the rate per annum by four. The amount of Distributions payable for
any period shall include any Additional Amounts in respect of such period.


        (iv)

Distributions on the Trust Securities shall be made by the Property Trustee from
the Payment Account and shall be payable on each Distribution Date only to the
extent that the Issuer Trust has funds then on hand and available in the Payment
Account for the payment of such Distributions.


(b)

Distributions on the Trust Securities with respect to a Distribution Date shall
be payable to the Holders thereof as they appear on the Securities Register for
the Trust Securities at the close of business on the relevant record date, which
shall be at the close of business on the fifteenth day (whether or not a
Business Day) next preceding the relevant Distribution Date. Distribution
payable on any Trust Securities that are not punctually paid on any Distribution
Date as a result of the Depositor having failed to make an interest payment
under the Debt Securities will cease to be payable to the Person in whose name
such Trust Securities are registered on the relevant record date, and such
defaulted Distribution will instead be payable to the Person in whose name such
Trust Securities are registered on the special record date or other specified
date for determining Holders entitled to such defaulted interested established
in accordance with the Indenture.



      SECTION 4.2 REDEMPTION.

(a) 

On each Debt Securities Redemption Date and on the stated maturity of the Debt
Securities, the Issuer Trust (subject, in the case of redemption, to the
Property Trustee having received notice of such redemption and of the principal
amount to be redeemed from the Depositor no later than 45 days prior to such
Debt Securities Redemption Date) will be required to redeem a Like Amount of
Trust Securities at the Redemption Price.


(b) 

Notice of redemption shall be given by the Property Trustee by first-class mail,
postage prepaid, mailed not less than 30 nor more than 60 days prior to the
Redemption Date to each Holder of Trust Securities to be redeemed, at such
Holder’s address appearing in the Securities Register. All notices of redemption
shall state:


        (i)  

the Redemption Date;


        (ii)  

the Redemption Price or if the Redemption Price cannot be calculated prior to
the time the notice is required to be sent, the estimate of the Redemption Price
provided pursuant to (and as defined in) the Indenture, as calculated by the
Depositor, together with a statement that it is an estimate and that the actual
Redemption Price will be calculated on the third Business Day prior to the
Redemption Date (and if an estimate is provided, a further notice shall be sent
of the actual Redemption Price on the date that such Redemption Price is
calculated);


        (iii)  

if less than all the Outstanding Trust Securities are to be redeemed, the
identification and the aggregate Liquidation Amount of the particular Trust
Securities to be redeemed;


        (iv)  

that on the Redemption Date the Redemption Price will become due and payable
upon each such Trust Security to be redeemed and that Distributions thereon will
cease to accumulate on and after said date, except as provided in Section 4.2(d)
below; and


        (v)  

the place or places where the Trust Securities are to be surrendered for the
payment of the Redemption Price; and


(vi)  

such other provision as the Property Trustee deems relevant.


        The Issuer Trust in issuing the Trust Securities may use “CUSIP” numbers
(if then generally in use), and, if so, the Property Trustee shall indicate the
“CUSIP” numbers of the Trust Securities in notices of redemption and related
materials as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness of such numbers
either as printed on the Trust Securities or as contained in any notice of
redemption and related materials.

(c)

The Trust Securities redeemed on each Redemption Date shall be redeemed at the
Redemption Price with the proceeds from the contemporaneous redemption of Debt
Securities. Redemptions of the Trust Securities shall be made and the Redemption
Price shall be payable on each Redemption Date only to the extent that the
Issuer Trust has funds then on hand and available in the Payment Account for the
payment of such Redemption Price.


(d)

If the Property Trustee gives a notice of redemption in respect of any Preferred
Securities, then by 10:00 A.M., New York City time, on the Redemption Date, the
Depositor shall deposit sufficient funds with the Property Trustee to pay the
Redemption Price. If such deposit has been made by such time, then by 12:00
noon, New York City time, on the Redemption Date, subject to Section 4.2(c), the
Property Trustee will, with respect to Book-Entry Preferred Securities,
irrevocably deposit with the Clearing Agency for such Book-Entry Preferred
Securities, to the extent available therefor, funds sufficient to pay the
applicable Redemption Price and will give such Clearing Agency irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Preferred Securities. With respect to Preferred Securities that are not
Book-Entry Preferred Securities, the Property Trustee, subject to Section
4.2(c), will irrevocably deposit with the Paying Agent or Paying Agents, to the
extent available therefor, funds sufficient to pay the applicable Redemption
Price and will give the Paying Agent or Paying Agents irrevocable instructions
and authority to pay the Redemption Price to the Holders of the Preferred
Securities upon surrender of their Preferred Securities Certificates.
Notwithstanding the foregoing, Distributions payable on or prior to the
Redemption Date for any Trust Securities called for redemption shall be payable
to the Holders of such Trust Securities as they appear on the Securities
Register on the relevant record dates for the related Distribution Dates. If
notice of redemption shall have been given and funds deposited as required, then
upon the date of such deposit, all rights of Holders holding Trust Securities so
called for redemption will cease, except the right of such Holders to receive
the Redemption Price and any Distribution payable in respect of the Trust
Securities on or prior to the Redemption Date, but without interest, and such
Securities will cease to be Outstanding. In the event that any date on which any
Redemption Price is payable is not a Business Day, then payment of the
Redemption Price payable on such date will be made on the next succeeding day
that is a Business Day (without any interest or other payment in respect of any
such delay), except that, if such Business Day falls in the next calendar year,
such payment will be made on the immediately preceding Business Day, in each
case, with the same force and effect as if made on such date. In the event that
payment of the Redemption Price in respect of any Trust Securities called for
redemption is improperly withheld or refused and not paid either by the Issuer
Trust or by the Depositor pursuant to the Guarantee Agreement, Distributions on
such Trust Securities will continue to accumulate, as set forth in Section 4.1,
from the Redemption Date originally established by the Issuer Trust for such
Trust Securities to the date such Redemption Price is actually paid, in which
case the actual payment date will be the date fixed for redemption for purposes
of calculating the Redemption Price.


(e)

Subject to Section 4.3(a), if less than all the Outstanding Trust Securities are
to be redeemed on a Redemption Date, then the aggregate Liquidation Amount of
Trust Securities to be redeemed shall be allocated pro rata to the Common
Securities and the Preferred Securities based upon the relative Liquidation
Amounts of such classes. The particular Preferred Securities to be redeemed
shall be selected on a pro rata basis based upon their respective Liquidation
Amounts not more than 60 days prior to the Redemption Date by the Property
Trustee from the Outstanding Preferred Securities not previously called for
redemption, provided, however, that so long as all of the Preferred Securities
are Book-Entry Preferred Securities, such selection shall be made in accordance
with the customary procedures for the Clearing Agency for the Preferred
Securities by such Clearing Agency. The Property Trustee shall promptly notify
the Securities Registrar in writing of the Preferred Securities selected for
redemption and, in the case of any Preferred Securities selected for partial
redemption, the Liquidation Amount thereof to be redeemed. For all purposes of
this Trust Agreement, unless the context otherwise requires, all provisions
relating to the redemption of Preferred Securities shall relate, in the case of
any Preferred Securities redeemed or to be redeemed only in part, to the portion
of the aggregate Liquidation Amount of Preferred Securities that has been or is
to be redeemed.


(f)

Subject to the provisions of this Section 4.2 and applicable law, the Depositor
or its Affiliates may, at any time and from time to time, purchase Outstanding
Preferred Securities by tender, in the open market or by private agreement.



      SECTION 4.3 SUBORDINATION OF COMMON SECURITIES.

(a)

Payment of Distributions (including any Additional Amounts) on, the Redemption
Price of, and the Liquidation Distribution in respect of the Trust Securities,
as applicable, shall be made, subject to Section 4.2(e), pro rata among the
Common Securities and the Preferred Securities based on the Liquidation Amount
of the Trust Securities; provided, however, that if on any Distribution Date,
Redemption Date or Liquidation Date any Event of Default resulting from a
Indenture Event of Default specified in Section 5.1(1) or 5.1(2) of the
Indenture shall have occurred and be continuing, no payment of any Distribution
(including any Additional Amounts) on, Redemption Price of, or Liquidation
Distribution in respect of any Common Security, and no other payment on account
of the redemption, liquidation or other acquisition of Common Securities, shall
be made unless payment in full in cash of all accumulated and unpaid
Distributions (including any Additional Amounts) on all Outstanding Preferred
Securities for all Distribution periods terminating on or prior thereto, or in
the case of payment of the Redemption Price the full amount of such Redemption
Price on all Outstanding Preferred Securities then called for redemption, or in
the case of payment of the Liquidation Distribution the full amount of such
Liquidation Distribution on all Outstanding Preferred Securities, shall have
been made or provided for, and all funds immediately available to the Property
Trustee shall first be applied to the payment in full in cash of all
Distributions (including any Additional Amounts) on, or the Redemption Price of,
the Preferred Securities then due and payable.


(b)

In the case of the occurrence of any Indenture Event of Default, the Holders of
the Common Securities shall have no right to act with respect to any such Event
of Default under this Trust Agreement until the effect of all such Events of
Default with respect to the Preferred Securities have been cured, waived or
otherwise eliminated. Until all such Events of Default under this Trust
Agreement with respect to the Preferred Securities have been so cured, waived or
otherwise eliminated, the Property Trustee shall act solely on behalf of the
Holders of the Preferred Securities and not on behalf of the Holders of the
Common Securities, and only the Holders of all the Preferred Securities will
have the right to direct the Property Trustee to act on their behalf.



      SECTION 4.4 PAYMENT PROCEDURES.

        Payments of Distributions (including any Additional Amounts) or of the
Redemption Price, Liquidation Amount or any other amounts in respect of the
Preferred Securities shall be made by check mailed to the address of the Person
entitled thereto as such address shall appear on the Securities Register or, if
the Preferred Securities are held by a Clearing Agency, such Distributions shall
be made to the Clearing Agency in immediately available funds. Payments in
respect of the Common Securities shall be made in such manner as shall be
mutually agreed between the Property Trustee and the Holder of all the Common
Securities.


      SECTION 4.5 WITHHOLDING TAX.

        The Issuer Trust and the Administrative Trustees shall comply with all
withholding and backup withholding tax requirements under United States federal,
state and local law. The Issuer Trust shall request, and the Holders shall
provide to the Issuer Trust, such forms or certificates as are necessary to
establish an exemption from withholding and backup withholding tax with respect
to each Holder, and any representations and forms as shall reasonably be
requested by the Issuer Trust to assist it in determining the extent of, and in
fulfilling, its withholding and backup withholding tax obligations. The
Administrative Trustees shall file required forms with applicable jurisdictions
and, unless an exemption from withholding and backup withholding tax is properly
established by a Holder, shall remit amounts withheld with respect to the Holder
to applicable jurisdictions. To the extent that the Issuer Trust is required to
withhold and pay over any amounts to any authority with respect to Distributions
or allocations to any Holder, the amount withheld shall be deemed to be a
Distribution in the amount of the withholding to the Holder. In the event of any
claimed overwithholding, Holders shall be limited to an action against the
applicable jurisdiction. If the amount required to be withheld was not withheld
from actual Distributions made, the Issuer Trust may reduce subsequent
Distributions by the amount of such required withholding.


      SECTION 4.6 TAX RETURNS AND REPORTS.

        The Administrative Trustees shall prepare (or cause to be prepared), at
the Depositor’s expense, and file all United States federal, state and local tax
and information returns and reports required to be filed by or in respect of the
Issuer Trust. In this regard, the Administrative Trustees shall (a) prepare and
file (or cause to be prepared and filed) all Internal Revenue Service forms and
returns required to be filed in respect of the Issuer Trust by January 31 in
each taxable year of the Issuer Trust, and (b) prepare and furnish (or cause to
be prepared and furnished) to each Holder all Internal Revenue Service forms and
returns required to be provided by the Issuer Trust. The Administrative Trustees
shall provide the Depositor and the Property Trustee with a copy of all such
returns and reports promptly after such filing or furnishing.


      SECTION 4.7 PAYMENT OF TAXES, DUTIES, ETC. OF THE ISSUER TRUST.

        Upon receipt under the Debt Securities of Additional Sums and upon the
written direction of the Administrative Trustees, the Property Trustee shall
promptly pay, solely out of monies on deposit pursuant to this Trust Agreement,
any Additional Taxes imposed on the Issuer Trust by the United States or any
other taxing authority.


      SECTION 4.8 PAYMENTS UNDER INDENTURE OR PURSUANT TO DIRECT ACTIONS.

        Any amount payable hereunder to any Holder of Preferred Securities shall
be reduced by the amount of any corresponding payment such Holder (or any Owner
with respect thereto) has directly received pursuant to Section 5.8 of the
Indenture or Section 5.13 of this Trust Agreement.


      SECTION 4.9 LIABILITY OF THE HOLDER OF COMMON SECURITIES.

        Any Holder of the Common Securities shall be liable for the debts and
obligations of the Issuer Trust in the manner and to the extent set forth with
respect to the Depositor and agrees that it shall be subject to all liabilities
to which the Depositor may be subject, and shall make all payments that the
Depositor is required to make, under the terms of the Expense Agreement.


      SECTION 4.10 EXCHANGES.

(a)

If at any time the Depositor or any of its Affiliates (in either case, a
“Depositor Affiliated Owner/Holder”) is the Owner or Holder of any Preferred
Securities, such Depositor Affiliated Owner/Holder shall have the right to
deliver to the Property Trustee all or such portion of its Preferred Securities
as it elects and receive, in exchange therefor, a Like Amount of Debt
Securities. Such election (i) shall be exercisable effective on any Distribution
Date by such Depositor Affiliated Owner/Holder delivering to the Property
Trustee a written notice of such election specifying the Liquidation Amount of
Preferred Securities with respect to which such election is being made and the
Distribution Date on which such exchange shall occur, which Distribution Date
shall be not less than ten Business Days after the date of receipt by the
Property Trustee of such election notice and (ii) shall be conditioned upon such
Deposition Affiliate/Owner/ Holder having delivered or caused to be delivered to
the Property Trustee or its designee the Preferred Securities which are the
subject of such election by 10:00 A.M. New York time, on the Distribution Date
on which such exchange is to occur. After the exchange, such Preferred
Securities will be cancelled and will no longer be deemed to be Outstanding and
all rights of the Depositor or its Affiliate(s) with respect to such Preferred
Securities will cease.


(b)

In the case of an exchange described in Section 4.10(a), the Issuer Trust will,
on the date of such exchange, exchange Debt Securities having a principal amount
equal to a proportional amount of the aggregate Liquidation Amount of the
Outstanding Common Securities, based on the ratio of the aggregate Liquidation
Amount of the Preferred Securities exchanged pursuant to Section 4.9(a) divided
by the aggregate Liquidation Amount of the Preferred Securities Outstanding
immediately prior to such exchange, for such proportional amount of Common
Securities held by the Depositor (which contemporaneously shall be cancelled and
no longer be deemed to be Outstanding); provided, that the Depositor delivers or
causes to be delivered to the Property Trustee or its designee the required
amount of Common Securities to be exchanged by 10:00 A.M. New York time, on the
Distribution Date on which such exchange is to occur.



ARTICLE 5


SECURITIES CERTIFICATES


      SECTION 5.1 INITIAL OWNERSHIP.

        Upon the formation of the Issuer Trust and the contribution by the
Depositor referred to in Section 2.3 and until the issuance of the Trust
Securities, and at any time during which no Trust Securities are Outstanding,
the Depositor shall be the sole beneficial owner of the Issuer Trust.


      SECTION 5.2 THE SECURITIES CERTIFICATES.

(a)

The Preferred Securities Certificates shall be issued in minimum denominations
of $25 Liquidation Amount and integral multiples of $25 in excess thereof, and
the Common Securities Certificates shall be issued in denominations of $25
Liquidation Amount and integral multiples thereof. The Securities Certificates
shall be executed on behalf of the Issuer Trust by manual signature of at least
one Administrative Trustee. Securities Certificates bearing the signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign on behalf of the Issuer Trust, shall be validly issued and
entitled to the benefits of this Trust Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
delivery of such Securities Certificates or did not hold such offices at the
date of delivery of such Securities Certificates. A transferee of a Trust
Securities Certificate shall become a Holder, and shall be entitled to the
rights and subject to the obligations of a Holder hereunder, upon due
registration of such Trust Securities Certificate in such transferee’s name
pursuant to Section 5.5.


(b)

Upon their original issuance, Preferred Securities Certificates shall be issued
in the form of one or more Global Preferred Securities registered in the name of
DTC, as Clearing Agency, or its nominee and deposited with DTC or a custodian
for DTC for credit by DTC to the respective accounts of the Owners thereof (or
such other accounts as they may direct).


(c)

A single Common Securities Certificate representing the Common Securities and,
in the case of each exercise of the Over-allotment Option, an additional Common
Securities Certificate, shall be issued to the Depositor in the form of a
definitive Common Securities Certificate.



      SECTION 5.3 EXECUTION AND DELIVERY OF SECURITIES CERTIFICATES.

        At each Time of Delivery, an Administrative Trustee shall cause
Securities Certificates, in an aggregate Liquidation Amount as provided in
Sections 2.4 and 2.5, to be executed on behalf of the Issuer Trust and delivered
to or upon the written order of the Depositor, executed by an authorized officer
thereof, without further corporate action by the Depositor, in authorized
denominations.


      SECTION 5.4 BOOK-ENTRY PREFERRED SECURITIES.

(a)

No Global Preferred Security may be exchanged in whole or in part for Preferred
Securities Certificates registered, and no transfer of a Global Preferred
Security in whole or in part may be registered, in the name of any Person other
than the Clearing Agency for such Global Preferred Security or a nominee thereof
unless (i) the Clearing Agency advises the Administrative Trustees in writing
that the Clearing Agency is no longer willing or able to properly discharge its
responsibilities with respect to the Global Preferred Security, and the
Administrative Trustees are unable to locate a qualified successor within 90 of
receipt of such notice, (ii) the Clearing Agency ceases to be a clearing agency
registered under the Exchange Act and the Administrative Trustees fail to
appoint a qualified successor within 90 days of such event, (iii) the
Administrative Trustees at their option advise the Property Trustee in writing
that the Issuer Trust elects to terminate the book-entry system through the
Clearing Agency, or (iv) an Indenture Event of Default has occurred and is
continuing. Upon the occurrence of any event specified in clause (i), (iii) or
(iv) (provided, that in case of an event referred to in clause (iv), the
Property Trustee shall be deemed to have knowledge thereof in accordance with
the third paragraph of Section 8.2), above, the Administrative Trustee shall
notify the Clearing Agency and instruct the Clearing Agency to notify all Owners
of Book-Entry Preferred Securities, the Delaware Trustee and the Property
Trustee of the occurrence of such event and of the availability of the
Definitive Preferred Securities Certificates to Owners of the Preferred
Securities requesting the same.


(b)

If any Global Preferred Security is to be exchanged for other Preferred
Securities Certificates or canceled in part, or if any other Preferred
Securities Certificate is to be exchanged in whole or in part for Book-Entry
Preferred Securities represented by a Global Preferred Security, then either (i)
such Global Preferred Security shall be so surrendered for exchange or
cancellation as provided in this Article V or (ii) the aggregate Liquidation
Amount represented by such Global Preferred Security shall be reduced, subject
to Section 5.2, or increased by an amount equal to the Liquidation Amount
represented by that portion of the Global Preferred Security to be so exchanged
or canceled, or equal to the Liquidation Amount represented by such other
Preferred Securities Certificates to be so exchanged for Book-Entry Preferred
Securities represented thereby, as the case may be, by means of an appropriate
adjustment made on the records of the Securities Registrar, whereupon the
Property Trustee, in accordance with the Applicable Procedures, shall instruct
the Clearing Agency or its authorized representative to make a corresponding
adjustment to its records. Upon surrender to the Administrative Trustees or the
Securities Registrar of the Global Preferred Security or Securities by the
Clearing Agency, accompanied by registration instructions, the Administrative
Trustees, or any one of them, shall execute the Definitive Preferred Securities
Certificates in accordance with the instructions of the Clearing Agency. None of
the Securities Registrar or the Issuer Trustees shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions. Upon the issuance of Definitive
Preferred Securities Certificates, the Issuer Trustees shall recognize the
Holders of the Definitive Preferred Securities Certificates as Holders. The
Definitive Preferred Securities Certificates shall be printed, lithographed or
engraved or may be produced in any other manner as is reasonably acceptable to
the Administrative Trustees, as evidenced by the execution thereof by the
Administrative Trustees or any one of them.


(c)

Every Preferred Securities Certificate executed and delivered upon registration
or transfer of, or in exchange for or in lieu of, a Global Preferred Security or
any portion thereof, whether pursuant to this Article V or Article IV or
otherwise, shall be executed and delivered in the form of, and shall be, a
Global Preferred Security, unless such Preferred Securities Certificate is
registered in the name of a Person other than the Clearing Agency for such
Global Preferred Security or a nominee thereof.


(d)

The Clearing Agency or its nominee, as registered owner of a Global Preferred
Security, shall be the Holder of such Global Preferred Security for all purposes
under this Agreement and the Global Preferred Security, and Owners with respect
to a Global Preferred Security shall hold such interests pursuant to the
Applicable Procedures. The Securities Registrar and the Issuer Trustees shall be
entitled to deal with the Clearing Agency for all purposes of this Trust
Agreement relating to the Global Preferred Securities (including the payment of
the Liquidation Amount of and Distributions on the Book-Entry Preferred
Securities represented thereby and the giving of instructions or directions by
Owners of Book-Entry Preferred Securities represented thereby and the giving of
notices) as the sole Holder of the Book-Entry Preferred Securities represented
thereby and shall have no obligations to the Owners thereof. None of the Issuer
Trustees nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Clearing Agency.


        The rights of the Owners of the Book-Entry Preferred Securities shall be
exercised only through the Clearing Agency and shall be limited to those
established by law, the Applicable Procedures and agreements between such Owners
and the Clearing Agency and/or the Clearing Agency Participants, provided,
however, solely for the purpose of determining whether the Holders of the
requisite amount of Preferred Securities have voted on any matter provided for
in this Trust Agreement, so long as Preferred Security Certificates in
certificated form have not been issued pursuant to Section 5.4(b), the Issuer
Trustees may conclusively rely on, and shall be fully protected in relying on,
any written instrument (including a proxy) delivered to the Property Trustee by
the Clearing Agency setting forth the Owners’ votes or assigning the right to
vote on any matter to any other Persons either in whole or in part. Pursuant to
the Certificate Depository Agreement, unless and until Preferred Securities
Certificates in certificated form are issued pursuant to Section 5.4(b), the
initial Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit payments on the Preferred Securities to
such Clearing Agency Participants, and none of the Depositor or the Issuer
Trustees shall have any responsibility or obligation with respect thereto.


      SECTION 5.5 REGISTRATION OF TRANSFER AND EXCHANGE OF PREFERRED SECURITIES
CERTIFICATES.

(a)

The Property Trustee shall keep or cause to be kept, at its Corporate Trust
Office, a register or registers (the “Securities Register”) in which the
registrar and transfer agent with respect to the Trust Securities (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, shall provide for the registration of Preferred Securities
Certificates and Common Securities Certificates (subject to Section 5.11 in the
case of the Common Securities Certificates) and registration of transfers and
exchanges of Preferred Securities Certificates as herein provided. The Person
acting as the Property Trustee shall at all times also be the Securities
Registrar.


  Upon surrender for registration of transfer of any Preferred Securities
Certificate at the office or agency maintained pursuant to Section 5.9, the
Administrative Trustees or any one of them shall execute and deliver to the
Property Trustee, and the Property Trustee shall deliver, in the name of the
designated transferee or transferees, one or more new Preferred Securities
Certificates in authorized denominations of a like aggregate Liquidation Amount
as may be required by this Trust Agreement dated the date of execution by such
Administrative Trustee or Trustees. At the option of a Holder, Preferred
Securities Certificates may be exchanged for other Preferred Securities
Certificates in authorized denominations and of a like aggregate Liquidation
Amount upon surrender of the Preferred Securities Certificate to be exchanged at
the office or agency maintained pursuant to Section 5.9.


  The Securities Registrar shall not be required, (i) to issue, register the
transfer of or exchange any Preferred Security during a period beginning at the
opening of business 15 days before the day of selection for redemption of such
Preferred Securities pursuant to Article IV and ending at the close of business
on the day of mailing of the notice of redemption, or (ii) to register the
transfer of or exchange any Preferred Security so selected for redemption in
whole or in part, except, in the case of any such Preferred Security to be
redeemed in part, any portion thereof not to be redeemed.


  Every Preferred Securities Certificate presented or surrendered for
registration of transfer or exchange shall be duly endorsed, or be accompanied
by a written instrument of transfer in form satisfactory to the Securities
Registrar duly executed by the Holder or such Holder’s attorney duly authorized
in writing. Each Preferred Securities Certificate surrendered for registration
of transfer or exchange or for payment shall be canceled and subsequently
disposed of by the Property Trustee in accordance with such Person’s customary
practice.


  No service charge shall be made for any registration of transfer or exchange
of Preferred Securities Certificates, but the Issuer Trust may require payment
of a sum sufficient to cover any tax or governmental charge that may be imposed
in connection with any transfer or exchange of Preferred Securities
Certificates.


(b) 

Notwithstanding any other provision of this Trust Agreement, transfers and
exchanges of Preferred Securities Certificates and beneficial interests in a
Global Preferred Security of the kinds specified in this Section 5.5(b) shall be
made only in accordance with this Section 5.5(b).


(i)  

Non-Global Preferred Security to Global Preferred Security. If the Holder of a
Preferred Securities Certificate (other than a Global Preferred Security) wishes
at any time to transfer all or any portion of such Preferred Securities
Certificate to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Global Preferred Security, such transfer may be
effected only in accordance with the provisions of this clause (b)(i) and
subject to the Applicable Procedures. Upon receipt by the Securities Registrar
of (A) such Preferred Securities Certificate as provided in Section 5.5(a) and
instructions satisfactory to the Securities Registrar directing that a
beneficial interest in the Global Preferred Security of a specified number of
Preferred Securities not greater than the number of Preferred Securities
represented by such Preferred Securities Certificate be credited to a specified
Clearing Agency Participant’s account, then the Securities Registrar shall
cancel such Preferred Securities Certificate (and issue a new Preferred
Securities Certificate in respect of any untransferred portion thereof) as
provided in Section 5.5(a) and increase the aggregate Liquidation Amount of the
Global Preferred Security by the Liquidation Amount represented by such
Preferred Securities so transferred as provided in Section 5.4(c).


(ii)  

Non-Global Preferred Security to Non-Global Preferred Security. A Preferred
Securities Certificate that is not a Global Preferred Security may be
transferred, in whole or in part, to a Person who takes delivery in the form of
another Preferred Securities Certificate that is not a Global Preferred Security
as provided in Section 5.5(a).


(iii)  

Exchanges between Global Preferred Security and Non-Global Preferred Security. A
beneficial interest in a Global Preferred Security may be exchanged for a
Preferred Securities Certificate that is not a Global Preferred Security as
provided in Section 5.4.



      SECTION 5.6 MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES CERTIFICATES.

        If (a) any mutilated Securities Certificate shall be surrendered to the
Securities Registrar, or if the Securities Registrar shall receive evidence to
its satisfaction of the destruction, loss or theft of any Securities
Certificate, and (b) there shall be delivered to the Securities Registrar and
the Administrative Trustees such security or indemnity as may be required by
them to save each of them harmless, then in the absence of notice that such
Securities Certificate shall have been acquired by a bona fide purchaser, the
Administrative Trustees, or any one of them, on behalf of the Issuer Trust shall
execute and make available for delivery, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Securities Certificate, a new Securities
Certificate of like class, tenor and denomination. In connection with the
issuance of any new Securities Certificate under this Section 5.6, the
Administrative Trustees or the Securities Registrar may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection therewith. Any duplicate Securities Certificate issued pursuant to
this Section 5.6 shall constitute conclusive evidence of an undivided beneficial
interest in the assets of the Issuer Trust corresponding to that evidenced by
the lost, stolen or destroyed Securities Certificate, as if originally issued,
whether or not the lost, stolen or destroyed Securities Certificate shall be
found at any time.

        If any such mutilated, destroyed, lost or stolen Security has become or
is about to become due and payable, the Corporation in its discretion may,
instead of issuing a new Security, pay such Security.

        The provisions of this Section 5.6 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
of mutilated, destroyed, lost or stolen Securities Certificates.


SECTION 5.7 PERSONS DEEMED HOLDERS.

        The Issuer Trustees and the Securities Registrar shall each treat the
Person in whose name any Securities Certificate shall be registered in the
Securities Register as the owner of such Securities Certificate for the purpose
of receiving Distributions and for all other purposes whatsoever, and none of
the Issuer Trustees and the Securities Registrar shall be bound by any notice to
the contrary.


      SECTION 5.8 ACCESS TO LIST OF HOLDERS’ NAMES AND ADDRESSES.

        Each Holder and each Owner shall be deemed to have agreed not to hold
the Depositor, the Property Trustee, the Delaware Trustee or the Administrative
Trustees accountable by reason of the disclosure of its name and address,
regardless of the source from which such information was derived.


      SECTION 5.9 MAINTENANCE OF OFFICE OR AGENCY.

        The Property Trustee shall designate, with the consent of the
Administrative Trustees, which consent shall not be unreasonably withheld, an
office or offices or agency or agencies where Preferred Securities Certificates
may be surrendered for registration of transfer or exchange and where notices
and demands to or upon the Issuer Trustees in respect of the Trust Securities
Certificates may be served. The Property Trustee initially designates the
Corporate Trust Office, Attention: Institutional Trust Services, as its office
and agency for such purposes. The Property Trustee shall give prompt written
notice to the Depositor, the Administrative Trustees and to the Holders of any
change in the location of the Securities Register or any such office or agency.


      SECTION 5.10 APPOINTMENT OF PAYING AGENTS.

        The Paying Agent or Paying Agents shall make Distributions to Holders
from the Payment Account and shall report the amounts of such Distributions to
the Property Trustee and the Administrative Trustees. Any Paying Agent shall
have the revocable power to withdraw funds from the Payment Account solely for
the purpose of making the Distributions referred to above. The Administrative
Trustees may revoke such power and remove the Paying Agent in their sole
discretion. The Paying Agent shall initially be the Property Trustee. Any Person
acting as Paying Agent shall be permitted to resign as Paying Agent upon 30
days’ written notice to the Administrative Trustees and the Property Trustee. If
the Property Trustee shall no longer be the Paying Agent or a successor Paying
Agent shall resign or its authority to act be revoked, the Administrative
Trustees shall appoint a successor (which shall be a bank or trust company) to
act as Paying Agent. Such successor Paying Agent or any additional Paying Agent
appointed by the Administrative Trustees shall execute and deliver to the Issuer
Trustees an instrument in which such successor Paying Agent or additional Paying
Agent shall agree with the Issuer Trustees that as Paying Agent, such successor
Paying Agent or additional Paying Agent will hold all sums, if any, held by it
for payment to the Holders in trust for the benefit of the Holders entitled
thereto until such sums shall be paid to such Holders. The Paying Agent shall
return all unclaimed funds to the Property Trustee and upon removal of a Paying
Agent such Paying Agent shall also return all funds in its possession to the
Property Trustee. The provisions of Sections 8.1, 8.3 and 8.6 herein shall apply
to the Bank also in its role as Paying Agent, for so long as the Bank shall act
as Paying Agent and, to the extent applicable, to any other Paying Agent
appointed hereunder. Any reference in this Agreement to the Paying Agent shall
include any co-paying agent unless the context requires otherwise.


      SECTION 5.11 OWNERSHIP OF COMMON SECURITIES BY DEPOSITOR.

        At each Time of Delivery, the Depositor shall acquire, and thereafter
shall retain, beneficial and record ownership of the Common Securities. Neither
the Depositor nor any successor Holder of the Common Securities may transfer
less than all the Common Securities, and the Depositor or any such successor
Holder may transfer the Common Securities only (i) in connection with a
consolidation or merger of the Depositor into another corporation, or any
conveyance, transfer or lease by the Depositor of its properties and assets
substantially as an entirety to any Person, pursuant to Section 8.1 of the
Indenture, or (ii) to the Depositor or an Affiliate of the Depositor in
compliance with applicable law (including the Securities Act, and applicable
state securities and blue sky laws), and in either case only upon an effective
assignment and delegation by the Holder of all the Common Securities to its
transferee of all of its rights and obligations under the Expense Agreement. To
the fullest extent permitted by law, any attempted transfer of the Common
Securities other than as set forth in the immediately preceding sentence shall
be void. The Administrative Trustees shall cause each Common Securities
Certificate issued to the Depositor to contain a legend stating substantially
“THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT TO THE DEPOSITOR OR AN AFFILIATE OF
THE DEPOSITOR IN COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE TRUST
AGREEMENT AND ONLY IN CONNECTION WITH A SIMULTANEOUS DELEGATION AND ASSIGNMENT
OF THE EXPENSE AGREEMENT REFERRED TO THEREIN.”


      SECTION 5.12 NOTICES TO CLEARING AGENCY.

        To the extent that a notice or other communication to the Holders is
required under this Trust Agreement, for so long as Preferred Securities are
represented by a Global Preferred Security, the Issuer Trustees shall give all
such notices and communications specified herein to be given to the Clearing
Agency, and shall have no obligations to the Owners.


       SECTION 5.13 RIGHTS OF HOLDERS; WAIVERS OF PAST DEFAULTS.

(a)

The legal title to the Trust Property is vested exclusively in the Property
Trustee (in its capacity as such) in accordance with Section 2.9, and the
Holders shall not have any right or title therein other than the undivided
beneficial interest in the assets of the Issuer Trust conferred by their Trust
Securities and they shall have no right to call for any partition or division of
property, profits or rights of the Issuer Trust except as described below. The
Trust Securities shall be personal property giving only the rights specifically
set forth therein and in this Trust Agreement. The Trust Securities shall have
no preemptive or similar rights and when issued and delivered to Holders against
payment of the purchase price therefor will be fully paid and nonassessable by
the Issuer Trust. The Holders of the Trust Securities, in their capacities as
such, shall be entitled to the same limitation of personal liability extended to
stockholders of private corporations for profit organized under the General
Corporation Law of the State of Delaware.


(b)

For so long as any Preferred Securities remain Outstanding, if, upon an
Indenture Event of Default, the Indenture Trustee fails or the holders of not
less than 33% in principal amount of the outstanding Debt Securities fail to
declare the principal of all of the Debt Securities to be immediately due and
payable, the Holders of at least 33% in Liquidation Amount of the Preferred
Securities then Outstanding shall have the right to make such declaration by a
notice in writing to the Property Trustee, the Depositor and the Indenture
Trustee.


        At any time after a declaration of acceleration with respect to the Debt
Securities has been made and before a judgment or decree for payment of the
money due has been obtained by the Indenture Trustee as provided in the
Indenture, the Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, by written notice to the Property Trustee, the Depositor
and the Indenture Trustee, may rescind and annul such declaration and its
consequences if:

(i)  

the Depositor has paid or deposited with the Indenture Trustee a sum sufficient
to pay


          (A)  

all overdue installments of interest on all of the Debt Securities,


          (B)  

any accrued Additional Interest on all of the Debt Securities,


          (C)  

the principal of (and premium, if any, on) any Debt Securities that have become
due otherwise than by such declaration of acceleration and interest and
Additional Interest thereon at the rate borne by the Debt Securities, and


          (D)  

all sums paid or advanced by the Indenture Trustee under the Indenture and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and the Property Trustee, their agents and counsel; and


(ii)  

all Events of Default with respect to the Debt Securities, other than the
non-payment of the principal of the Debt Securities that has become due solely
by such acceleration, have been cured or waived as provided in Section 5.13 of
the Indenture.


        The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities may, on behalf of the Holders of all the Preferred
Securities, waive any past default or Event of Default under the Indenture,
except a default or Event of Default in the payment of principal or interest
(unless such default or Event of Default has been cured and a sum sufficient to
pay all matured installments of interest and principal due otherwise than by
acceleration has been deposited with the Indenture Trustee) or a default or
Event of Default in respect of a covenant or provision that under the Indenture
cannot be modified or amended without the consent of the holder of each
outstanding Debt Security. No such rescission shall affect any subsequent
default or impair any right consequent thereon.

        Upon receipt by the Property Trustee of written notice declaring such an
acceleration, or rescission and annulment thereof, by Holders of any part of the
Preferred Securities a record date shall be established for determining Holders
of Outstanding Preferred Securities entitled to join in such notice, which
record date shall be at the close of business on the day the Property Trustee
receives such notice. The Holders on such record date, or their duly designated
proxies, and only such Persons, shall be entitled to join in such notice,
whether or not such Holders remain Holders after such record date; provided,
however, that, unless such declaration of acceleration, or rescission and
annulment, as the case may be, shall have become effective by virtue of the
requisite percentage having joined in such notice prior to the day that is 90
days after such record date, such notice of declaration of acceleration, or
rescission and annulment, as the case may be, shall automatically and without
further action by any Holder be canceled and of no further effect. Nothing in
this paragraph shall prevent a Holder, or a proxy of a Holder, from giving,
after expiration of such 90-day period, a new written notice of declaration of
acceleration, or rescission and annulment thereof, as the case may be, that is
identical to a written notice that has been canceled pursuant to the proviso to
the preceding sentence, in which event a new record date shall be established
pursuant to the provisions of this Section 5.13(b).

(c)

For so long as any Preferred Securities remain Outstanding, to the fullest
extent permitted by law and subject to the terms of this Trust Agreement and the
Indenture, upon an Indenture Event of Default specified in Section 5.1(1) or
5.1(2) of the Indenture, any Holder of Preferred Securities shall have the right
to institute a proceeding directly against the Depositor, pursuant to Section
5.8 of the Indenture, for enforcement of payment to such Holder of any amounts
payable in respect of Debt Securities having an aggregate principal amount equal
to the aggregate Liquidation Amount of the Preferred Securities of such Holder
(a “Direct Action”). Except as set forth in Section 5.13(b) and this Section
5.13(c), the Holders of Preferred Securities shall have no right to exercise
directly any right or remedy available to the holders of, or in respect of, the
Debt Securities.


(d)

Except as otherwise provided in paragraphs (a), (b) and (c) of this Section
5.13, the Holders of at least a Majority in Liquidation Amount of the Preferred
Securities may, on behalf of the Holders of all the Preferred Securities, waive
any past default or Event of Default and its consequences. Upon such waiver, any
such default or Event of Default shall cease to exist, and any default or Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Trust Agreement, but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.


(e)

The Holders of a Majority in Liquidation Amount of the Preferred Securities
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Property Trustee in respect of this
Trust Agreement or the Debt Securities or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement; provided,
however, that, subject to Section 8.1, the Property Trustee shall have the right
to decline to follow any such direction if the Property Trustee being advised by
counsel determines that the action so directed may not lawfully be taken, or if
the Property Trustee in good faith shall, by an officer or officers of the
Property Trustee, determine that the proceedings so directed would be illegal or
involve it in personal liability or be unduly prejudicial to the rights of
Holders not party to such direction, and provided further that nothing in this
Trust Agreement shall impair the right of the Property Trustee to take any
action deemed proper by the Property Trustee and which is not inconsistent with
such direction.



ARTICLE 6


ACTS OF HOLDERS; MEETINGS; VOTING


      SECTION 6.1     LIMITATIONS ON VOTING RIGHTS.

(a)

Except as expressly provided in this Trust Agreement and in the Indenture and as
otherwise required by law, no Holder of Preferred Securities shall have any
right to vote or in any manner otherwise control the administration, operation
and management of the Issuer Trust or the obligations of the parties hereto, nor
shall anything herein set forth, or contained in the terms of the Securities
Certificates, be construed so as to constitute the Holders from time to time as
partners or members of an association.


(b)

So long as any Debt Securities are held by the Property Trustee on behalf of the
Issuer Trust, the Property Trustee shall not (i) direct the time, method and
place of conducting any proceeding for any remedy available to the Indenture
Trustee, or exercise any trust or power conferred on the Property Trustee with
respect to the Debt Securities, (ii) waive any past default that may be waived
under Section 5.13 of the Indenture, (iii) exercise any right to rescind or
annul a declaration that the principal of all the Debt Securities shall be due
and payable, or (iv) consent to any amendment, modification or termination of
the Indenture or the Debt Securities, where such consent shall be required,
without, in each case, obtaining the prior approval of the Holders of at least a
Majority in Liquidation Amount of the Preferred Securities, provided, however,
that where a consent under the Indenture would require the consent of each
Holder of Debt Securities affected thereby, no such consent shall be given by
the Property Trustee without the prior written consent of each Holder of
Preferred Securities. The Property Trustee shall not revoke any action
previously authorized or approved by a vote of the Holders of the Preferred
Securities, except by a subsequent vote of the Holders of the Preferred
Securities. Subject to Section 8.2, the Property Trustee shall notify all
Holders of the Preferred Securities of any notice of default received with
respect to the Debt Securities. In addition to obtaining the foregoing approvals
of the Holders of the Preferred Securities, prior to taking any of the foregoing
actions, the Property Trustee shall, at the expense of the Depositor, obtain an
Opinion of Counsel experienced in such matters to the effect that such action
shall not cause the Issuer Trust to be taxable as a corporation or classified as
other than a grantor trust for United States federal income tax purposes.


(c)

If any proposed amendment to the Trust Agreement provides for, or the Issuer
Trustees otherwise propose to effect, (i) any action that would adversely affect
in any material respect the powers, preferences or special rights of the
Preferred Securities, whether by way of amendment to the Trust Agreement or
otherwise, or (ii) the dissolution, winding-up or termination of the Issuer
Trust, other than pursuant to the terms of this Trust Agreement, then the
Holders of Outstanding Preferred Securities as a class will be entitled to vote
on such amendment or proposal and such amendment or proposal shall not be
effective except with the approval of the Holders of at least a Majority in
Liquidation Amount of the Preferred Securities. Notwithstanding any other
provision of this Trust Agreement, no amendment to this Trust Agreement may be
made if, as a result of such amendment, it would cause the Issuer Trust to be
taxable as a corporation or classified as other than a grantor trust for United
States federal income tax purposes.



      SECTION 6.2 NOTICE OF MEETINGS.

        Notice of all meetings of the Holders of the Preferred Securities,
stating the time, place and purpose of the meeting, shall be given by the
Property Trustee pursuant to Section 10.9 to each Holder of Preferred
Securities, at such Holder’s registered address, at least 15 days and not more
than 90 days before the meeting. At any such meeting, any business properly
before the meeting may be so considered whether or not stated in the notice of
the meeting. Any adjourned meeting may be held as adjourned without further
notice.


      SECTION 6.3 MEETINGS OF HOLDERS OF THE PREFERRED SECURITIES.

        No annual meeting of Holders is required to be held. The Property
Trustee, however, shall call a meeting of the Holders of the Preferred
Securities to vote on any matter upon the written request of the Holders of at
least 33% in aggregate Liquidation Amount of the Outstanding Preferred
Securities and the Administrative Trustees or the Property Trustee may, at any
time in their discretion, call a meeting of the Holders of the Preferred
Securities to vote on any matters as to which such Holders are entitled to vote.

        The Holders of at least a Majority in Liquidation Amount of the
Preferred Securities, present in person or by proxy, shall constitute a quorum
at any meeting of the Holders of the Preferred Securities.

        If a quorum is present at a meeting, an affirmative vote by the Holders
present, in person or by proxy, holding Preferred Securities representing at
least a Majority of the aggregate Liquidation Amount of the Preferred Securities
held by the Holders present, either in person or by proxy, at such meeting shall
constitute the action of the Holders of the Preferred Securities, unless this
Trust Agreement requires a lesser or greater number of affirmative votes.


      SECTION 6.4 VOTING RIGHTS.

        Holders shall be entitled to one vote for each $25 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.


      SECTION 6.5 PROXIES, ETC.

        At any meeting of Holders, any Holder entitled to vote thereat may vote
by proxy, provided that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Administrative Trustees, or with such other
officer or agent of the Issuer Trust as the Administrative Trustees may direct,
for verification prior to the time at which such vote shall be taken. Pursuant
to a resolution of the Property Trustee, proxies may be solicited in the name of
the Property Trustee or one or more officers of the Property Trustee. Only
Holders of record shall be entitled to vote. When Trust Securities are held
jointly by several persons, any one of them may vote at any meeting in person or
by proxy in respect of such Trust Securities, but if more than one of them shall
be present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.


      SECTION 6.6 HOLDER ACTION BY WRITTEN CONSENT.

        Any action that may be taken by Holders at a meeting may be taken
without a meeting and without prior notice if Holders holding at least a
Majority in Liquidation Amount of all Preferred Securities entitled to vote in
respect of such action (or such lesser or greater proportion thereof as shall be
required by any other provision of this Trust Agreement) shall consent to the
action in writing. Any action that may be taken by the Holders of all the Common
Securities may be taken if such Holders shall consent to the action in writing.


      SECTION 6.7 RECORD DATE FOR VOTING AND OTHER PURPOSES.

        Except as provided in Section 5.13(b) for the purposes of determining
the Holders who are entitled to notice of and to vote at any meeting or to act
by written consent, or to participate in any distribution on the Trust
Securities in respect of which a record date is not otherwise provided for in
this Trust Agreement, or for the purpose of any other action, the Administrative
Trustees may from time to time fix a date, not more than 90 days prior to the
date of any meeting of Holders or the payment of a distribution or other action,
as the case may be, as a record date for the determination of the identity of
the Holders of record for such purposes.


      SECTION 6.8 ACTS OF HOLDERS.

        Any request, demand, authorization, direction, notice, consent, waiver
or other action provided or permitted by this Trust Agreement to be given, made
or taken by Holders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Holders in person or by an agent
duly appointed in writing; and, except as otherwise expressly provided herein,
such action shall become effective when such instrument or instruments are
delivered to an Administrative Trustee. Such instrument or instruments (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Holders signing such instrument or instruments. Proof of
execution of any such instrument or of a writing appointing any such agent shall
be sufficient for any purpose of this Trust Agreement and (subject to Section
8.1) conclusive in favor of the Issuer Trustees, if made in the manner provided
in this Section.

        The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than such signer’s individual capacity, such
certificate or affidavit shall also constitute sufficient proof of such signer’s
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that any Issuer Trustee or Administrative Trustee receiving the
same deems sufficient.

        The ownership of Trust Securities shall be proved by the Securities
Register.

        Any request, demand, authorization, direction, notice, consent, waiver
or other Act of the Holder of any Trust Security shall bind every future Holder
of the same Trust Security and the Holder of every Trust Security issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof
in respect of anything done, omitted or suffered to be done by the Issuer
Trustees, the Administrative Trustees or the Issuer Trust in reliance thereon,
whether or not notation of such action is made upon such Trust Security.

        Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Trust Security may do so with regard to
all or any part of the Liquidation Amount of such Trust Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any part of such Liquidation Amount.

        If any dispute shall arise among the Holders or the Issuer Trustees with
respect to the authenticity, validity or binding nature of any request, demand,
authorization, direction, consent, waiver or other Act of such Holder or Issuer
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.


      SECTION 6.9 INSPECTION OF RECORDS.

        Upon reasonable written notice to the Administrative Trustees and the
Property Trustee, the records of the Issuer Trust shall be open to inspection by
any Holder during normal business hours for any purpose reasonably related to
such Holder’s interest as a Holder.


ARTICLE 7


REPRESENTATIONS AND WARRANTIES


      SECTION 7.1       REPRESENTATIONS AND WARRANTIES OF THE PROPERTY TRUSTEE
AND THE DELAWARE TRUSTEE.

        The Property Trustee and the Delaware Trustee, each severally on behalf
of and as to itself, hereby represents and warrants for the benefit of the
Depositor and the Holders that:

(a)

the Property Trustee is a New York banking corporation, duly organized, validly
existing and in good standing under the laws of the State of New York;


(b)

the Property Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;


(c)

the Delaware Trustee is a national banking association;


(d)

the Delaware Trustee has full corporate power, authority and legal right to
execute, deliver and perform its obligations under this Trust Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Trust Agreement;


(e)

this Trust Agreement has been duly authorized, executed and delivered by the
Property Trustee and the Delaware Trustee and constitutes the valid and legally
binding agreement of each of the Property Trustee and the Delaware Trustee
enforceable against each of them in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;


(f)

the execution, delivery and performance of this Trust Agreement has been duly
authorized by all necessary corporate or other action on the part of the
Property Trustee and the Delaware Trustee and does not require any approval of
stockholders of the Property Trustee and the Delaware Trustee and such
execution, delivery and performance will not (i) violate the Charter or Bylaws
of the Property Trustee or the Delaware Trustee, violate any provision of, or
constitute, with or without notice or lapse of time, a default under, or result
in the creation or imposition of, any Lien on any properties included in the
Trust Property pursuant to the provisions of, any indenture, mortgage, credit
agreement, license or other agreement or instrument to which the Property
Trustee or the Delaware Trustee is a party or by which it is bound, or (ii)
violate any applicable law, governmental rule or regulation of the United States
or the State of Delaware, as the case may be, governing the banking, trust or
general powers of the Property Trustee or the Delaware Trustee (as appropriate
in context) or any order, judgment or decree applicable to the Property Trustee
or the Delaware Trustee;


(g)

neither the authorization, execution or delivery by the Property Trustee or the
Delaware Trustee of this Trust Agreement nor the consummation of any of the
transactions by the Property Trustee or the Delaware Trustee (as appropriate in
context) contemplated herein requires the consent or approval of, the giving of
notice to, the registration with or the taking of any other action with respect
to any governmental authority or agency under any existing law of the United
States or the State of Delaware governing the banking, trust or general powers
of the Property Trustee or the Delaware Trustee, as the case may be; and


(h)

there are no proceedings pending or, to the best of each of the Property
Trustee’s and the Delaware Trustee’s knowledge, threatened against or affecting
the Property Trustee or the Delaware Trustee in any court or before any
governmental authority, agency or arbitration board or tribunal that,
individually or in the aggregate, would materially and adversely affect the
Issuer Trust or would question the right, power and authority of the Property
Trustee or the Delaware Trustee, as the case may be, to enter into or perform
its obligations as one of the Trustees under this Trust Agreement.



      SECTION 7.2 REPRESENTATIONS AND WARRANTIES OF DEPOSITOR.

        The Depositor hereby represents and warrants for the benefit of the
Holders that:

(a) 

the Securities Certificates issued at each Time of Delivery on behalf of the
Issuer Trust have been duly authorized and will have been duly and validly
executed, issued and delivered by the applicable Issuer Trustees pursuant to the
terms and provisions of, and in accordance with the requirements of, this Trust
Agreement and the Holders will be, as of each such date, entitled to the
benefits of this Trust Agreement; and


(b) 

there are no taxes, fees or other governmental charges payable by the Issuer
Trust (or the Issuer Trustees on behalf of the Issuer Trust) under the laws of
the State of Delaware or any political subdivision thereof in connection with
the execution, delivery and performance by the Property Trustee or the Delaware
Trustee of this Trust Agreement.



ARTICLE 8


THE ISSUER TRUSTEES


      SECTION 8.1 CERTAIN DUTIES AND RESPONSIBILITIES.

(a)

The rights, immunities, duties and responsibilities of the Issuer Trustees shall
be as provided by this Trust Agreement and, in the case of the Property Trustee,
by the Trust Indenture Act. Notwithstanding the foregoing, no provision of this
Trust Agreement shall require any of the Issuer Trustees to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its or their rights or
powers, if it or they shall have reasonable grounds for believing that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured to it. Whether or not therein expressly so provided, every
provision of this Trust Agreement relating to the conduct or affecting the
liability of or affording protection to the Issuer Trustees shall be subject to
the provisions of this Section 8.1. Nothing in this Trust Agreement shall be
construed to release an Administrative Trustee from liability for his or her own
negligent action, his or her own negligent failure to act, or his or her own
willful misconduct. To the extent that, at law or in equity, an Issuer Trustee
has duties and liabilities relating to the Issuer Trust or to the Holders, such
Issuer Trustee shall not be liable to the Issuer Trust or to any Holder for such
Issuer Trustee’s good faith reliance on the provisions of this Trust Agreement.
The provisions of this Trust Agreement, to the extent that they restrict the
duties and liabilities of the Issuer Trustees otherwise existing at law or in
equity, are agreed by the Depositor and the Holders to replace such other duties
and liabilities of the Issuer Trustees.


(b)

All payments made by the Property Trustee or a Paying Agent in respect of the
Trust Securities shall be made only from the revenue and proceeds from the Trust
Property and only to the extent that there shall be sufficient revenue or
proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that the Issuer Trustees are not
personally liable to it for any amount distributable in respect of any Trust
Security or for any other liability in respect of any Trust Security. This
Section 8.1(b) does not limit the liability of the Issuer Trustees expressly set
forth elsewhere in this Trust Agreement or, in the case of the Property Trustee,
in the Trust Indenture Act.


(c)

If an Event of Default has occurred and is continuing, the Property Trustee
shall be entitled to enforce this Trust Agreement for the benefit of the
Holders.


(d)

The Property Trustee, before the occurrence of any Event of Default and after
the curing or waiver of all Events of Default that may have occurred, shall
undertake to perform only such duties as are specifically set forth in this
Trust Agreement (including pursuant to Section 10.10), and no implied covenants
shall be read into this Trust Agreement against the Property Trustee. If an
Event of Default has occurred (that has not been cured or waived pursuant to
Section 5.13), the Property Trustee shall exercise such of the rights and powers
vested in it by this Trust Agreement and use the same degree of care and skill
in its exercise thereof as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.


(e)

No provision of this Trust Agreement shall be construed to relieve the Property
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:


          (i)

prior to the occurrence of any Event of Default and after the cure or waiver of
all such Events of Default that may have occurred:


                    (A)

the duties and obligations of the Property Trustee shall be determined solely by
the express provisions of this Trust Agreement (including pursuant to Section
10.10), and the Property Trustee shall not be liable except for the performance
of such duties and obligations as are specifically set forth in this Trust
Agreement (including pursuant to Section 10.10); and


                    (B)

in the absence of bad faith on the part of the Property Trustee, the Property
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Property Trustee and conforming to the requirements of this
Trust Agreement; but in the case of any such certificates or opinions that by
any provision hereof or of the Trust Indenture Act are specifically required to
be furnished to the Property Trustee, the Property Trustee shall be under a duty
to examine the same to determine whether or not they conform to the requirements
of this Trust Agreement.


          (ii)

the Property Trustee shall not be liable for any error of judgment made in good
faith by an authorized officer of the Property Trustee, unless it shall be
proved that the Property Trustee was negligent in ascertaining the pertinent
facts;


          (iii)

the Property Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of at least a Majority in Liquidation Amount of the Preferred Securities
relating to the time, method and place of conducting any proceeding for any
remedy available to the Property Trustee, or exercising any trust or power
conferred upon the Property Trustee under this Trust Agreement;


          (iv)

the Property Trustee’s sole duty with respect to the custody, safe keeping and
physical preservation of the Debt Securities and the Payment Account shall be to
deal with such Property in a similar manner as the Property Trustee deals with
similar property for its own account, subject to the protections and limitations
on liability afforded to the Property Trustee under this Trust Agreement and the
Trust Indenture Act;


          (v)

the Property Trustee shall not be liable for any interest on any money received
by it except as it may otherwise agree with the Depositor; and money held by the
Property Trustee need not be segregated from other funds held by it except in
relation to the Payment Account maintained by the Property Trustee pursuant to
Section 3.1 and except to the extent otherwise required by law;


          (vi)

the Property Trustee shall not be responsible for monitoring the compliance by
the Administrative Trustees or the Depositor with their respective duties under
this Trust Agreement, nor shall the Property Trustee be liable for the default
or misconduct of any other Issuer Trustee or the Depositor; and


          (vii)

No provision of this Trust Agreement shall require the Property Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if the Property Trustee shall have reasonable grounds for believing that
the repayment of such funds or liability is not reasonably assured to it under
the terms of this Trust Agreement or adequate indemnity against such risk or
liability is not reasonably assured to it.


(f)

The Administrative Trustees shall not be responsible for monitoring the
compliance by the other Issuer Trustees or the Depositor with their respective
duties under this Trust Agreement, nor shall one Administrative Trustee be
liable for the default or misconduct of any other Administrative Trustee, the
Issuer Trustees or the Depositor.



      SECTION 8.2 CERTAIN NOTICES.

        Within 90 days after the occurrence of any Event of Default actually
known to the Property Trustee, the Property Trustee shall transmit, in the
manner and to the extent provided in Section 10.9, notice of such Event of
Default to the Holders, the Administrative Trustees and the Depositor, unless
such Event of Default shall have been cured or waived; provided, however, that,
except in the case of a default in the payment of the principal of (or premium,
of any) or interest (including any Additional Interest) on any Trust Security,
the Property Trustee shall be fully protected in withholding such notice if and
so long as the board of directors, the executive committee or a trust committee
of directors and/or Responsible Officers of the Property Trustee in good faith
determines that the withholding of such notice is in the interests of the
Holders of Securities of such series. For the purpose of this Section, the term
“default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default with respect to Securities of such series.

        Within five Business Days after the receipt of notice of the Depositor’s
exercise of its right to defer the payment of interest on the Debt Securities
pursuant to the Indenture, the Administrative Trustees shall transmit, in the
manner and to the extent provided in Section 10.9, notice of such exercise to
the Holders and the Property and Indenture Trustees, unless such exercise shall
have been revoked.

        The Property Trustee shall not be deemed to have knowledge of any Event
of Default unless the Property Trustee shall have received written notice
thereof from the Depositor, any Administrative Trustee or any Holder or an
officer of the Property Trustee charged with the administration of this Trust
Agreement shall have obtained actual knowledge of such Event of Default.


     SECTION 8.3 CERTAIN RIGHTS OF PROPERTY TRUSTEE.

        Subject to the provisions of Section 8.1:

(a)  

the Property Trustee may rely and shall be protected in acting or refraining
from acting in good faith upon any resolution, Opinion of Counsel, certificate,
written representation of a Holder or transferee, certificate of auditors or any
other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond, debenture, note, other evidence of indebtedness
or other paper or document believed by it to be genuine and to have been signed
or presented by the proper party or parties;


(b)  

if (i) in performing its duties under this Trust Agreement the Property Trustee
is required to decide between alternative courses of action, (ii) in construing
any of the provisions of this Trust Agreement the Property Trustee finds the
same ambiguous or inconsistent with any other provisions contained herein, or
(iii) the Property Trustee is unsure of the application of any provision of this
Trust Agreement, then, except as to any matter as to which the Holders of the
Preferred Securities are entitled to vote under the terms of this Trust
Agreement, the Property Trustee shall deliver a notice to the Depositor
requesting the Depositor’s written instruction as to the course of action to be
taken and the Property Trustee shall take such action, or refrain from taking
such action, as the Property Trustee shall be instructed in writing to take, or
to refrain from taking, by the Depositor; provided, however, that if the
Property Trustee does not receive such instructions of the Depositor within ten
Business Days after it has delivered such notice, or such reasonably shorter
period of time set forth in such notice, the Property Trustee may, but shall be
under no duty to, take such action, or refrain from taking such action, as the
Property Trustee shall deem advisable and in the best interests of the Holders,
in which event the Property Trustee shall have no liability except for its own
bad faith, negligence or willful misconduct;


(c)  

any direction or act of the Depositor contemplated by this Trust Agreement shall
be sufficiently evidenced by an Officers’ Certificate unless otherwise expressly
provided herein;


(d)  

any direction or act of an Administrative Trustee contemplated by this Trust
Agreement shall be sufficiently evidenced by a certificate executed by such
Administrative Trustee and setting forth such direction or act;


(e)  

the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
re-filing or re-registration thereof;


(f)  

the Property Trustee may consult with counsel (which counsel may be counsel to
the Property Trustee, the Depositor or any of its Affiliates, and may include
any of its employees) and the advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon and in accordance with
such advice; the Property Trustee shall have the right at any time to seek
instructions concerning the administration of this Trust Agreement from any
court of competent jurisdiction;


(g)  

the Property Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Trust Agreement at the request or direction of
any of the Holders pursuant to this Trust Agreement, unless such Holders shall
have offered to the Property Trustee reasonable security or indemnity against
the costs, expenses and liabilities that might be incurred by it in compliance
with such request or direction; provided, however, that, nothing contained in
this Section 8.3(g) shall be taken to relieve the Property Trustee, upon the
occurrence of an Event of Default, of its obligation to exercise the rights and
powers vested in it by this Trust Agreement;


(h)  

the Property Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other evidence of indebtedness or other paper or document, unless
requested in writing to do so by one or more Holders, but the Property Trustee
may make such further inquiry or investigation into such facts or matters as it
may see fit;


(i)  

the Property Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents,
attorneys, custodians or nominees, provided, however, that the Property Trustee
shall be responsible for its own negligence or misconduct with respect to
selection of any agent, attorney, custodian or nominee appointed by it
hereunder;


(j)  

whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right or taking any other action hereunder, the Property Trustee (i)
may request instructions from the Holders (which instructions may only be given
by the Holders of the same proportion in Liquidation Amount of the Trust
Securities as would be entitled to direct the Property Trustee under the terms
of the Trust Securities in respect of such remedy, right or action), (ii) may
refrain from enforcing such remedy or right or taking such other action until
such instructions are received and (iii) shall be protected in acting in
accordance with such instructions;


(k)  

except as otherwise expressly provided by this Trust Agreement, the Property
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement;


(l)  

without prejudice to any other rights available to the Property Trustee under
applicable law, when the Property Trustee incurs expenses or renders services in
connection with a Bankruptcy Event, such expenses (including legal fees and
expenses of its counsel) and the compensation for such services are intended to
constitute expenses of administration under any bankruptcy law or law relating
to creditors rights generally; and


(m)  

whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Property Trustee (unless other
evidence be herein specifically prescribed) may, in the absence or bad faith on
its part, request and rely on an Officers’ Certificate which, upon receipt of
such request, shall be promptly delivered by the Depositor.


        No provision of this Trust Agreement shall be deemed to impose any duty
or obligation on any Issuer Trustee to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it, in any jurisdiction
in which it shall be illegal, or in which such Person shall be unqualified or
incompetent in accordance with applicable law, to perform any such act or acts,
or to exercise any such right, power, duty or obligation. No permissive power or
authority available to any Issuer Trustee shall be construed to be a duty.


      SECTION 8.4 NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF SECURITIES.

        The recitals contained herein and in the Securities Certificates shall
be taken as the statements of the Issuer Trust and the Depositor, and the Issuer
Trustees do not assume any responsibility for their correctness. The Issuer
Trustees make no representations as to the title to, or value or condition of,
the property of the Issuer Trust or any part thereof, nor as to the validity or
sufficiency of this Trust Agreement, the Debt Securities or the Trust
Securities. The Issuer Trustees shall not be accountable for the use or
application by the Depositor of the proceeds of the Debt Securities.


      SECTION 8.5 MAY HOLD SECURITIES.

        Any Issuer Trustee or any other agent of any Issuer Trustee or the
Issuer Trust, in its individual or any other capacity, may become the owner or
pledgee of Trust Securities and, subject to Sections 8.8 and 8.13, and except as
provided in the definition of the term “Outstanding” in Article I, may otherwise
deal with the Issuer Trust with the same rights it would have if it were not an
Issuer Trustee or such other agent.


      SECTION 8.6 COMPENSATION; INDEMNITY; FEES.

      The Depositor agrees:

(a)  

to pay to the Issuer Trustees from time to time such reasonable compensation for
all services rendered by them hereunder as may be agreed by the Depositor and
the Issuer Trustees from time to time (which compensation shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust);


(b)  

except as otherwise expressly provided herein, to reimburse the Issuer Trustees
upon request for all reasonable expenses, disbursements and advances incurred or
made by the Issuer Trustees in accordance with any provision of this Trust
Agreement (including the reasonable compensation and the expenses and
disbursements of their agents and counsel), except any such expense,
disbursement or advance as may be attributable to their negligence, bad faith or
willful misconduct; and


(c)  

to the fullest extent permitted by applicable law, to indemnify and hold
harmless (i) each Issuer Trustee, (ii) any Affiliate of any Issuer Trustee,
(iii) any officer, director, shareholder, employee, representative or agent of
any Issuer Trustee, and (iv) any employee or agent of the Issuer Trust from and
against any loss, damage, liability, tax (other than income, franchise or other
taxes imposed on amounts paid pursuant to (a) or (b) hereof), penalty, expense
or claim of any kind or nature whatsoever incurred without negligence, willful
misconduct or bad faith on its part, arising out of or in connection with the
acceptance or administration of the trust or trust hereunder, including the
reasonable costs and expenses of defending itself against any claim or liability
in connection with the exercise or performance of any of its powers or duties
hereunder.


        The provisions of this Section 8.6 shall survive the termination of this
Trust Agreement and the removal or resignation of any Issuer Trustee.

        No Issuer Trustee or Paying Agent may claim any Lien on any Trust
Property as a result of any amount due pursuant to this Section 8.6.

        In the event that the Property Trustee is also acting as Paying Agent or
Securities Registrar hereunder, the rights and protections afforded to the
Property Trustee pursuant to this Article VIII shall also be afforded to such
Paying Agent or Securities Registrar.


      SECTION 8.7 CORPORATE PROPERTY TRUSTEE REQUIRED; ELIGIBILITY OF ISSUER
TRUSTEES.

(a)

There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a Person that is a national or
state chartered bank and eligible pursuant to the Trust Indenture Act to act as
such, and that has at the time of such appointment a combined capital and
surplus of at least $50,000,000. If any such Person publishes reports of
condition at least annually, pursuant to law or to the requirements of its
supervising or examining authority, then for the purposes of this Section 8.7
and to the extent permitted by the Trust Indenture Act, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Property Trustee with respect to the Trust Securities shall cease to be
eligible in accordance with the provisions of this Section 8.7, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article. At the time of appointment, the Property Trustee must have securities
rated in one of the three highest rating categories by a nationally recognized
statistical rating organization.


(b)

There shall at all times be one or more Administrative Trustees hereunder with
respect to the Trust Securities. Each Administrative Trustee shall be either a
natural person who is at least 21 years of age or a legal entity that shall act
through one or more persons authorized to bind that entity.


(c)

There shall at all times be a Delaware Trustee with respect to the Trust
Securities. The Delaware Trustee shall either be (i) a natural person who is at
least 21 years of age and a resident of the State of Delaware, or (ii) a legal
entity with its principal place of business in the State of Delaware and that
otherwise meets the requirements of applicable Delaware law and that shall act
through one or more persons authorized to bind such entity.



      SECTION 8.8 CONFLICTING INTERESTS.

(a)

If the Property Trustee has or shall acquire a conflicting interest within the
meaning of the Trust Indenture Act, the Property Trustee shall either eliminate
such interest or resign, to the extent and in the manner provided by, and
subject to the provisions of, the Trust Indenture Act and this Trust Agreement.


(b)

The Guarantee Agreement and the Indenture shall be deemed to be specifically
described in this Trust Agreement for the purposes of clause (i) of the first
proviso contained in Section 310(b) of the Trust Indenture Act.



      SECTION 8.9 CO-TRUSTEES AND SEPARATE TRUSTEE.

        At any time or times, for the purpose of meeting the legal requirements
of the Trust Indenture Act or of any jurisdiction in which any part of the Trust
Property may at the time be located, the Depositor and the Administrative
Trustees, except in such instances as set forth in the second following
sentence, by agreed action of the majority of such Trustees shall have power to
appoint, and upon the written request of the Administrative Trustees, the
Depositor shall for such purpose join with the Administrative Trustees in the
execution, delivery, and performance of all instruments and agreements necessary
or proper to appoint, one or more Persons approved by the Property Trustee
either to act as co-trustee, jointly with the Property Trustee, of all or any
part of such Trust Property, or to the extent required by law to act as separate
trustee of any such property, in either case with such powers as may be provided
in the instrument of appointment, and to vest in such Person or Persons in the
capacity aforesaid, any property, title, right or power deemed necessary or
desirable, subject to the other provisions of this Section 8.9. Any co-trustee
or separate trustee appointed pursuant to this Section 8.9 shall either be (i) a
natural person who is at least 21 years of age and a resident of the United
States, or (ii) a legal entity with its principal place of business in the
United States that shall act through one or more persons authorized to bind such
entity. If the Depositor does not join in such appointment within 15 days after
the receipt by it of a request to do so, or in case an Event of Default under
the Indenture shall have occurred and be continuing, the Property Trustee alone
shall have the power to make such appointment.

        Should any written instrument from the Depositor be required by any
co-trustee or separate trustee so appointed for more fully confirming to such
co-trustee or separate trustee such property, title, right, or power, any and
all such instruments shall, on request, be executed, acknowledged and delivered
by the Depositor, provided, however, that, if an Event of Default shall have
occurred and be continuing, the Property Trustee may execute any such instrument
on behalf of the Depositor as its agent and attorney-in-fact therefor.

        Every co-trustee or separate trustee shall, to the extent permitted by
law, but to such extent only, be appointed subject to the following terms,
namely:

(a)  

The Trust Securities shall be executed by one or more Administrative Trustees,
and the Trust Securities shall be delivered by the Property Trustee, and all
rights, powers, duties, and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Property Trustee specified hereunder shall be
exercised solely by the Property Trustee and not by such co-trustee or separate
trustee.


(b)  

The rights, powers, duties, and obligations hereby conferred or imposed upon the
Property Trustee in respect of any property covered by such appointment shall be
conferred or imposed upon and exercised or performed by the Property Trustee or
by the Property Trustee and such co-trustee or separate trustee jointly, as
shall be provided in the instrument appointing such co-trustee or separate
trustee, except to the extent that under any law of any jurisdiction in which
any particular act is to be performed, the Property Trustee shall be incompetent
or unqualified to perform such act, in which event such rights, powers, duties
and obligations shall be exercised and performed by such co-trustee or separate
trustee.


(c)  

The Property Trustee at any time, by an instrument in writing executed by it,
with the written concurrence of the Depositor, may accept the resignation of or
remove any co-trustee or separate trustee appointed under this Section 8.9, and,
in case an Indenture Event of Default has occurred and is continuing, the
Property Trustee shall have power to accept the resignation of, or remove, any
such co-trustee or separate trustee without the concurrence of the Depositor.
Upon the written request of the Property Trustee, the Depositor shall join with
the Property Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to effectuate such resignation or
removal. A successor to any co-trustee or separate trustee so resigning or
removed may be appointed in the manner provided in this Section 8.9.


(d)  

No co-trustee or separate trustee hereunder shall be personally liable by reason
of any act or omission of the Property Trustee or any other trustee hereunder.


(e)  

The Property Trustee shall not be liable by reason of any act of a co-trustee or
separate trustee.


(f)  

Any Act of Holders delivered to the Property Trustee shall be deemed to have
been delivered to each such co-trustee and separate trustee.



      SECTION 8.10 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR.

        No resignation or removal of any Issuer Trustee (the “Relevant Trustee”)
and no appointment of a successor Issuer Trustee pursuant to this Article shall
become effective until the acceptance of appointment by the successor Issuer
Trustee in accordance with the applicable requirements of Section 8.11.

        Subject to the immediately preceding paragraph, a Relevant Trustee may
resign at any time by giving written notice thereof to the Depositor and, in the
case of the Property Trustee and the Delaware Trustee, to the Holders. If the
instrument of acceptance by the successor Issuer Trustee required by Section
8.11 shall not have been delivered to the Relevant Trustee within 60 days after
the giving of such notice of resignation, the Relevant Trustee may petition, at
the expense of the Issuer Trust, any court in the State of Delaware for the
appointment of a successor Relevant Trustee.

        Unless an Indenture Event of Default shall have occurred and be
continuing, the Property Trustee or the Delaware Trustee, or both of them, may
be removed at any time by Act of the Holder of Common Securities. If an
Indenture Event of Default shall have occurred and be continuing, the Property
Trustee or the Delaware Trustee, or both of them, may be removed at such time by
Act of the Holders of at least a majority in aggregate Liquidation Amount of the
Outstanding Preferred Securities, delivered to the Relevant Trustee (in its
individual capacity and on behalf of the Issuer Trust). An Administrative
Trustee may be removed only by the Holder of the Common Securities at any time.

        If any Issuer Trustee shall be removed or become incapable of acting as
Issuer Trustee, or if a vacancy shall occur in the office of any Issuer Trustee
for any cause, at a time when no Indenture Event of Default shall have occurred
and be continuing, the Holder of the Common Securities, by Act of the Holder of
the Common Securities delivered to the retiring Relevant Trustee, shall promptly
appoint a successor Relevant Trustee or Trustees, and such successor Issuer
Trustee and the retiring Relevant Trustee shall comply with the applicable
requirements of Section 8.11. If the Property Trustee or the Delaware Trustee
shall resign, be removed or become incapable of continuing to act as the
Property Trustee or the Delaware Trustee, as the case may be, at a time when an
Indenture Event of Default shall have occurred and be continuing, the Holders of
the Preferred Securities, by Act of the Holders of a majority in Liquidation
Amount of the Preferred Securities then Outstanding delivered to the retiring
Relevant Trustee, shall promptly appoint a successor Relevant Trustee or
Trustees, and such successor Issuer Trustee and the retiring Relevant Trustee
shall comply with the applicable requirements of Section 8.11. If an
Administrative Trustee shall resign, be removed or become incapable of acting as
Administrative Trustee, at a time when an Indenture Event of Default shall have
occurred and be continuing, the Holder of the Common Securities by Act of the
Holder of Common Securities delivered to the retiring Administrative Trustee
shall promptly appoint a successor Administrative Trustee and such successor
Administrative Trustee and the retiring Administrative Trustee shall comply with
the applicable requirements of Section 8.11. If, within one year after such
resignation, removal or incapability, or the occurrence of such vacancy, no
successor Relevant Trustee shall have been so appointed by the Holder of the
Common Securities or Holders of the Preferred Securities and accepted
appointment in the manner required by Section 8.11, any Holder who has been a
Holder of Preferred Securities for at least six months may, on behalf of himself
and all others similarly situated, petition any court of competent jurisdiction
for the appointment of a successor Relevant Trustee.

        The Depositor shall give notice of each resignation and each removal of
the Property Trustee or the Delaware Trustee and each appointment of a successor
Property Trustee or Delaware Trustee to all Holders in the manner provided in
Section 10.8. Each notice shall include the name of the successor Relevant
Trustee and the address of its Corporate Trust Office if it is the Property
Trustee.

        Notwithstanding the foregoing or any other provision of this Trust
Agreement, in the event any Administrative Trustee or a Delaware Trustee who is
a natural person dies or becomes, in the opinion of the Holder of Common
Securities, incompetent or incapacitated, the vacancy created by such death,
incompetence or incapacity may be filled by (a) the unanimous act of the
remaining Administrative Trustees if there are at least two of them, or (b)
otherwise by the Depositor (with the successor in each case being a Person who
satisfies the eligibility requirement for Administrative Trustees or Delaware
Trustee, as the case may be, set forth in Section 8.7).


      SECTION 8.11 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR.

        In case of the appointment hereunder of a successor Relevant Trustee,
the retiring Relevant Trustee and each successor Relevant Trustee with respect
to the Trust Securities shall execute and deliver an amendment hereto wherein
each successor Relevant Trustee shall accept such appointment and which shall
contain such provisions as shall be necessary or desirable to transfer and
confirm to, and to vest in, each successor Relevant Trustee all the rights,
powers, trusts and duties of the retiring Relevant Trustee with respect to the
Trust Securities and the Issuer Trust and upon the execution and delivery of
such amendment the resignation or removal of the retiring Relevant Trustee shall
become effective to the extent provided therein and each such successor Relevant
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Relevant Trustee; but,
on request of the Issuer Trust or any successor Relevant Trustee such retiring
Relevant Trustee shall, upon payment of its charges, duly assign, transfer and
deliver to such successor Relevant Trustee all Trust Property, all proceeds
thereof and money held by such retiring Relevant Trustee hereunder with respect
to the Trust Securities and the Trust.

        Upon request of any such successor Relevant Trustee, the Issuer Trust
shall execute any and all instruments for more fully and certainly vesting in
and confirming to such successor Relevant Trustee all such rights, powers and
trusts referred to in the preceding paragraph.

        No successor Relevant Trustee shall accept its appointment unless at the
time of such acceptance such successor Relevant Trustee shall be qualified and
eligible under this Article.


      SECTION 8.12 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS.

        Any Person into which the Property Trustee or the Delaware Trustee or
any Administrative Trustee that is not a natural Person may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which such Relevant Trustee shall be a
party, or any Person, succeeding to all or substantially all the corporate trust
business of such Relevant Trustee, shall be the successor of such Relevant
Trustee hereunder; provided, however, that such Person shall be otherwise
qualified and eligible under this Article, without the execution or filing of
any paper or any further act on the part of any of the parties hereto.


      SECTION 8.13 PREFERENTIAL COLLECTION OF CLAIMS AGAINST DEPOSITOR OR ISSUER
TRUST.

        If and when the Property Trustee shall be or become a creditor of the
Depositor or the Issuer Trust (or any other obligor upon the Preferred
Securities), the Property Trustee shall be subject to the provisions of the
Trust Indenture Act regarding the collection of claims against the Depositor or
the Issuer Trust (or any such other obligor).


      SECTION 8.14 PROPERTY TRUSTEE MAY FILE PROOFS OF CLAIM.

        In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar judicial
proceeding relative to the Issuer Trust or any other obligor upon the Trust
Securities or the property of the Issuer Trust or of such other obligor or their
creditors, the Property Trustee (irrespective of whether any Distributions on
the Trust Securities shall then be due and payable and irrespective of whether
the Property Trustee shall have made any demand on the Issuer Trust for the
payment of any past due Distributions) shall be entitled and empowered, to the
fullest extent permitted by law, by intervention in such proceeding or
otherwise:

(a)  

to file and prove a claim for the whole amount of any Distributions owing and
unpaid in respect of the Trust Securities and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Property Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding, and


(b)  

to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Property Trustee and, in the event the
Property Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Property Trustee any amount due it for the reasonable
compensation, expenses, disbursements and advances of the Property Trustee, its
agents and counsel, and any other amounts due the Property Trustee.

        Nothing herein contained shall be deemed to authorize the Property
Trustee to authorize or consent to or accept or adopt on behalf of any Holder
any plan of reorganization, arrangement adjustment or compensation affecting the
Trust Securities or the rights of any Holder thereof or to authorize the
Property Trustee to vote in respect of the claim of any Holder in any such
proceeding.


      SECTION 8.15 REPORTS BY PROPERTY TRUSTEE.

(a)

Not later than November 15 of each year commencing with November 15, 2003, the
Property Trustee shall transmit to all Holders in accordance with Section 10.9,
and to the Depositor, a brief report, dated as of the immediately preceding
September 15 concerning the Property Trustee and its actions under this Trust
Agreement if and as may be required pursuant to Section 313(a) of the Trust
Indenture Act.


(b)

In addition, the Property Trustee shall transmit to Holders such other reports
concerning the Property Trustee and its actions under this Trust Agreement as
may be required pursuant to the Trust Indenture Act at the times and in the
manner provided pursuant thereto.


(c)

A copy of each such report shall, at the time of such transmission to Holders,
be filed by the Property Trustee with each national stock exchange, the Nasdaq
National Market or such other interdealer quotation system or self-regulatory
organization upon which the Trust Securities are listed or traded, if any, with
the Commission and with the Depositor. The Depositor shall notify the Property
Trustee of any such listing or trading.



      SECTION 8.16 REPORTS TO THE PROPERTY TRUSTEE.

        Each of the Depositor and the Administrative Trustees shall provide to
the Property Trustee such documents, reports and information as required by
Section 314 of the Trust Indenture Act (if any) and the compliance certificate
required by Section 314(a) of the Trust Indenture Act in the form, in the manner
and at the times required by Section 314 of the Trust Indenture Act, such
compliance certificate to be delivered on or before 120 days after the end of
each fiscal year of the Depositor.


      SECTION 8.17 EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT.

        Each of the Depositor and the Administrative Trustees shall provide to
the Property Trustee such evidence of compliance with any conditions precedent,
if any, provided for in this Trust Agreement that relate to any of the matters
set forth in Section 314(c) of the Trust Indenture Act. Any certificate or
opinion required to be given by an officer pursuant to Section 314(c)(1) of the
Trust Indenture Act shall be given in the form of an Officers’ Certificate.


      SECTION 8.18 NUMBER OF ISSUER TRUSTEES.

(a)

The number of Issuer Trustees shall be five, provided that the Property Trustee
and the Delaware Trustee may be the same Person.


(b)

If an Issuer Trustee ceases to hold office for any reason, a vacancy shall
occur. The vacancy shall be filled with an Issuer Trustee appointed in
accordance with Section 8.10.


(c)

The death, resignation, retirement, removal, bankruptcy, incompetence or
incapacity to perform the duties of an Issuer Trustee shall not operate to
annul, dissolve or terminate the Issuer Trust.



      SECTION 8.19 DELEGATION OF POWER.

(a)

Any Administrative Trustee may, by power of attorney consistent with applicable
law, delegate to any other natural person over the age of 21 his or her power
for the purpose of executing any documents contemplated in Section 2.7(a),
including any registration statement or amendment thereto filed with the
Commission, or making any other governmental filing; and


(b)

The Administrative Trustees shall have power to delegate from time to time to
such of their number or to the Depositor the doing of such things and the
execution of such instruments either in the name of the Issuer Trust or the
names of the Administrative Trustees or otherwise as the Administrative Trustees
may deem expedient, to the extent such delegation is not prohibited by
applicable law or contrary to the provisions of this Trust Agreement.



      SECTION 8.20 APPOINTMENT OF ADMINISTRATIVE TRUSTEES.

(a)

Whenever a vacancy in the number of Administrative Trustees shall occur, until
such vacancy is filled by the appointment of an Administrative Trustee in
accordance with this Section 8.20, the Administrative Trustees in office,
regardless of their number (and notwithstanding any other provision of this
Agreement), shall have all the powers granted to the Administrative Trustees and
shall discharge all the duties imposed upon the Administrative Trustees by this
Trust Agreement.



      SECTION 8.21 DELAWARE TRUSTEE.

        It is expressly understood and agreed by the parties hereto that in
fulfilling its obligations as Delaware Trustee hereunder on behalf of the Issuer
Trust (i) any agreements or instruments executed and delivered by Chase
Manhattan Bank USA, National Association are executed and delivered not in its
individual capacity but solely as Delaware Trustee under this Trust Agreement in
the exercise of the powers and authority conferred and vested in it, (ii) each
of the representations, undertakings and agreements herein made on the part of
the Issuer Trust is made and intended not as representations, warranties,
covenants, undertakings and agreements by Chase Manhattan Bank USA, National
Association in its individual capacity but is made and intended for the purpose
of binding only the Issuer Trust, and (iii) under no circumstances shall Chase
Manhattan Bank USA, National Association in its individual capacity be
personally liable for the payment of any indebtedness or expenses of the Issuer
Trust or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Trust under this Trust Agreement,
except if such breach or failure is due to any gross negligence or willful
misconduct of the Delaware Trustee.


ARTICLE 9


TERMINATION, LIQUIDATION AND MERGER


      SECTION 9.1                                   DISSOLUTION UPON EXPIRATION
DATE.

        Unless earlier dissolved, the Issuer Trust shall automatically dissolve
on November 15, 2037 (the “Expiration Date”), and the Trust Property shall be
liquidated in accordance with Section 9.4.


      SECTION 9.2                                   EARLY TERMINATION.

        The first to occur of any of the following events is an “Early
Termination Event”, upon the occurrence of which the Issuer Trust shall be
dissolved:

(a) 

the occurrence of a Bankruptcy Event in respect of, or the dissolution or
liquidation of, the Depositor, in its capacity as the Holder of the Common
Securities, unless the Depositor shall transfer the Common Securities as
provided by Section 5.11, in which case this provision shall refer instead to
any such successor Holder of the Common Securities;


(b) 

the written direction to the Property Trustee from the Holder of the Common
Securities at any time to dissolve the Issuer Trust and, after satisfaction of
liability of the Issuer Trust as required by applicable law, to distribute the
Debt Securities to Holders in exchange for the Preferred Securities (which
direction is optional and wholly within the discretion of the Holder of the
Common Securities);


(c) 

the redemption of all of the Preferred Securities in connection with the payment
at maturity redemption of all the Debt Securities; and


(d) 

the entry of an order for dissolution of the Issuer Trust by a court of
competent jurisdiction.



      SECTION 9.3                                   TERMINATION.

        The respective obligations and responsibilities of the Issuer Trustees
and the Issuer Trust shall terminate upon the latest to occur of the following:
(a) the distribution by the Property Trustee to Holders of all amounts required
to be distributed hereunder upon the liquidation of the Issuer Trust pursuant to
Section 9.4, or upon the redemption of all of the Trust Securities pursuant to
Section 4.2; (b) the satisfaction of any expenses owed by the Issuer Trust; and
(c) the discharge of all administrative duties of the Administrative Trustees,
including the performance of any tax reporting obligations with respect to the
Issuer Trust or the Holders.


      SECTION 9.4                                   LIQUIDATION.

(a)

If an Early Termination Event specified in clause (a), (b) or (d) of Section 9.2
occurs or upon the Expiration Date, the Issuer Trust shall be liquidated by the
Issuer Trustees as expeditiously as the Issuer Trustees determine to be possible
by distributing, after satisfaction of liabilities to creditors of the Issuer
Trust as provided by applicable law, to each Holder a Like Amount of Debt
Securities, subject to Section 9.4(d). Notice of liquidation shall be given by
the Property Trustee by first-class mail, postage prepaid mailed not less than
30 nor more than 60 days prior to the Liquidation Date to each Holder of Trust
Securities at such Holder’s address appearing in the Securities Register. All
such notices of liquidation shall:


        (i)

state the Liquidation Date;


        (ii)

state that from and after the Liquidation Date, the Trust Securities will no
longer be deemed to be Outstanding and any Securities Certificates not
surrendered for exchange will be deemed to represent a Like Amount of Debt
Securities; and


        (iii)

provide such information with respect to the mechanics by which Holders may
exchange Securities Certificates for Debt Securities, or if Section 9.4(d)
applies, receive a Liquidation Distribution, as the Property Trustee shall deem
appropriate.


(b)

Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Issuer Trust and distribution of the Debt Securities to
Holders, the Property Trustee, either itself acting as exchange agent or through
the appointment of a separate exchange agent, shall establish a record date for
such distribution (which shall be not more than 45 days prior to the Liquidation
Date) and, establish such procedures as it shall deem appropriate to effect the
distribution of Debt Securities in exchange for the Outstanding Securities
Certificates.


(c)

Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation Date, (i)
the Trust Securities will no longer be deemed to be Outstanding, (ii)
certificates representing a Like Amount of Debt Securities will be issued to
Holders of Securities Certificates, upon surrender of such Certificates to the
exchange agent for exchange, (iii) the Depositor shall use its best efforts to
have the Debt Securities listed on the New York Stock Exchange or on such other
exchange, interdealer quotation system or self-regulatory organization on which
the Preferred Securities are then listed, (iv) Securities Certificates not so
surrendered for exchange will be deemed to represent a Like Amount of Debt
Securities bearing accrued and unpaid interest in an amount equal to the
accumulated and unpaid Distributions on such Securities Certificates until such
certificates are so surrendered (and until such certificates are so surrendered,
no payments of interest or principal will be made to Holders of Securities
Certificates with respect to such Debt Securities) and (v) all rights of Holders
holding Trust Securities will cease, except the right of such Holders to receive
Debt Securities upon surrender of Securities Certificates.


(d)

If, notwithstanding the other provisions of this Section 9.4, whether because of
an order for dissolution entered by a court of competent jurisdiction or
otherwise, distribution of the Debt Securities in the manner provided herein is
determined by the Property Trustee not to be practical, the Trust Property shall
be liquidated, and the Issuer Trust shall be wound-up by the Property Trustee in
such manner as the Property Trustee determines. In such event Holders will be
entitled to receive out of the assets of the Issuer Trust available for
distribution to Holders, after satisfaction of liabilities to creditors of the
Issuer Trust as provided by applicable law, an amount equal to the Liquidation
Amount per Trust Security plus accumulated and unpaid Distributions thereon to
the date of payment (such amount being the “Liquidation Distribution”). If, upon
any such winding up the Liquidation Distribution can be paid only in part
because the Issuer Trust has insufficient assets available to pay in full the
aggregate Liquidation Distribution, then, subject to the next succeeding
sentence, the amounts payable by the Issuer Trust on the Trust Securities shall
be paid on a pro rata basis (based upon Liquidation Amounts). The Holder of the
Common Securities will be entitled to receive Liquidation Distributions upon any
such winding-up pro rata (determined as aforesaid) with Holders of all Trust
Securities, except that, if an Indenture Event of Default specified in Section
5.1(1) or 5.1(2) of the Indenture has occurred and is continuing, the Preferred
Securities shall have a priority over the Common Securities as provided in
Section 4.3.



      SECTION 9.5                MERGERS, CONSOLIDATIONS, AMALGAMATIONS OR
REPLACEMENTS OF ISSUER TRUST.

        The Issuer Trust may not merge with or into, consolidate, amalgamate, or
be replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to any Person except pursuant to this Section 9.5.
At the request of the Holders of the Common Securities, without the consent of
the Holders the Issuer Trust may merge with or into, consolidate, amalgamate, or
be replaced by or convey, transfer or lease its properties and assets
substantially as an entirety to a trust organized as such under the laws of any
State; provided, that (i) such successor entity either (A) expressly assumes all
of the obligations of the Issuer Trust with respect to the Preferred Securities,
or (B) substitutes for the Preferred Securities other securities having
substantially the same terms as the Preferred Securities (the “Successor
Securities”) so long as the Successor Securities have the same priority as the
Preferred Securities with respect to distributions and payments upon
liquidation, redemption and otherwise, (ii) a trustee of such successor entity
possessing the same powers and duties as the Property Trustee is appointed to
hold the Debt Securities, (iii) such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease does not cause the Preferred
Securities (including any Successor Securities) to be downgraded by any
nationally recognized statistical rating organization that then assigns a rating
to the Preferred Securities, (iv) the Preferred Securities are listed, or any
Successor Securities will be listed upon notice of issuance, on any national
securities exchange or interdealer quotation system on which the Preferred
Securities are then listed, if any, (v) such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease does not adversely
affect the rights, preferences and privileges of the Holders of the Preferred
Securities (including any Successor Securities) in any material respect, (vi)
such successor entity has a purpose substantially identical to that of the
Issuer Trust, (vii) prior to such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Depositor has received an
Opinion of Counsel to the effect that (A) such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease does not adversely
affect the rights, preferences and privileges of the Holders of the Preferred
Securities (including any Successor Securities) in any material respect, and (B)
following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, neither the Issuer Trust nor such successor entity will be
required to register as an “investment company” under the Investment Company
Act, and (viii) the Depositor or its permitted transferee owns all of the common
securities of such successor entity and guarantees the obligations of such
successor entity under the Successor Securities at least to the extent provided
by the Guarantee Agreement. Notwithstanding the foregoing, the Issuer Trust
shall not, except with the consent of Holders of all of the Preferred
Securities, consolidate, amalgamate, merge with or into, or be replaced by or
convey, transfer or lease its properties and assets substantially as an entirety
to any other Person or permit any other entity to consolidate, amalgamate, merge
with or into, or replace it if such consolidation, amalgamation, merger,
replacement, conveyance, transfer or lease would cause the Issuer Trust or the
successor entity to be taxable as a corporation or classified as other than a
grantor trust for United States federal income tax purposes or cause the Debt
Securities to be treated as other than indebtedness of the Depositor for United
States federal income tax purposes.


ARTICLE 10


MISCELLANEOUS PROVISIONS


      SECTION 10.1                           LIMITATION OF RIGHTS OF HOLDERS.

        Except as set forth in Section 9.2, the death, bankruptcy, termination,
dissolution or incapacity of any Person having an interest, beneficial or
otherwise, in Trust Securities shall not operate to terminate this Trust
Agreement, nor annul, dissolve or terminate the Issuer Trust nor entitle the
legal representatives or heirs of such Person or any Holder for such Person, to
claim an accounting, take any action or bring any proceeding in any court for a
partition or winding up of the arrangements contemplated hereby, nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of
them.


      SECTION 10.2              AGREED TAX TREATMENT OF ISSUER TRUST AND TRUST
SECURITIES.

        The parties hereto and, by its acceptance or acquisition of a Trust
Security or a beneficial interest therein the Holder of, and any Person that
acquires a beneficial interest in, such Trust Security intend and agree to treat
the Issuer Trust as a grantor trust for United States federal, state and local
tax purposes, to treat the Trust Securities (including but not limited to all
payments and proceeds with respect to such Trust Securities) as undivided
beneficial ownership interests in the Trust Property (and payments and proceeds
therefrom, respectively) for United States federal, state and local tax purposes
and to treat the Debt Securities as indebtedness of the Depositor for United
States federal, state and local tax purposes. The provisions of this Trust
Agreement shall be interpreted to further this intention and agreement of the
parties.


      SECTION 10.3                 AMENDMENT.

(a)

This Trust Agreement may be amended from time to time by the Property Trustee,
Administrative Trustees and the Holder of all the Common Securities, without the
consent of any Holder of the Preferred Securities, (i) to cure any ambiguity,
correct or supplement any provision herein that may be inconsistent with any
other provision herein, or to make any other provisions with respect to matters
or questions arising under this Trust Agreement, which shall not be inconsistent
with the other provisions of this Trust Agreement, or (ii) to modify, eliminate
or add to any provisions of this Trust Agreement to such extent as shall be
necessary to ensure that the Issuer Trust will not be taxable as a corporation
or will be classified as other than a grantor trust for United States federal
income tax purposes at all times that any Trust Securities are Outstanding or to
ensure that the Debt Securities are treated as indebtedness of the Depositor for
United States federal income tax purposes, or to ensure that the Issuer Trust
will not be required to register as an “investment company” under the Investment
Company Act; provided, however, that in the case of either clauses (i) or (ii)
such action shall not adversely affect in any material respect the interests of
any Holder.


(b)

Except as provided in Section 10.3(c) hereof, any provision of this Trust
Agreement may be amended by the Property Trustee, the Administrative Trustees
and the Holders of all of the Common Securities and with (i) the consent of
Holders of at least a Majority in Liquidation Amount of the Preferred
Securities, and (ii) receipt by the Issuer Trustees of an Opinion of Counsel to
the effect that such amendment or the exercise of any power granted to the
Issuer Trustees in accordance with such amendment will not cause the Issuer
Trust to be taxable as a corporation or classified as other than a grantor trust
for United States federal income tax purposes or affect the treatment of the
Debt Securities as indebtedness of the Depositor for United States federal
income tax purposes or affect the Issuer Trust’s exemption from status as an
“investment company” under the Investment Company Act.


(c)

In addition to and notwithstanding any other provision in this Trust Agreement,
without the consent of each affected Holder, this Trust Agreement may not be
amended to (i) change the amount or timing of any Distribution on the Trust
Securities or otherwise adversely affect the amount of any Distribution required
to be made in respect of the Trust Securities as of a specified date, or (ii)
restrict the right of a Holder to institute suit for the enforcement of any such
payment on or after such date; and notwithstanding any other provision herein,
without the unanimous consent of the Holders, this paragraph (c) of this Section
10.3 may not be amended.


(d)

Notwithstanding any other provisions of this Trust Agreement, no Issuer Trustee
shall enter into or consent to any amendment to this Trust Agreement that would
cause the Issuer Trust to fail or cease to qualify for the exemption from status
as an “investment company” under the Investment Company Act or to be taxable as
a corporation or to be classified as other than a grantor trust for United
States federal income tax purposes or that would cause the Debt Securities to
fail or cease to be treated as indebtedness of the Depositor for United States
federal income tax purposes.


(e)

Notwithstanding anything in this Trust Agreement to the contrary, without the
consent of the Depositor and the Administrative Trustees, this Trust Agreement
may not be amended in a manner that imposes any additional obligation on the
Depositor or the Administrative Trustees.


(f)

If any amendment to this Trust Agreement is made, the Administrative Trustees or
the Property Trustee shall promptly provide to the Depositor a copy of such
amendment.


(g)

No Issuer Trustee shall be required to enter into any amendment to this Trust
Agreement that affects its own rights, duties or immunities under this Trust
Agreement. The Issuer Trustees shall be entitled to receive an Opinion of
Counsel and an Officers’ Certificate stating that any amendment to this Trust
Agreement is in compliance with this Trust Agreement and all conditions
precedent herein provided for relating to such action have been met.



      SECTION 10.4                SEPARABILITY.

        If any provision in this Trust Agreement or in the Securities
Certificates shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


      SECTION 10.5            GOVERNING LAW.

        THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE
HOLDERS, THE ISSUER TRUST, THE DEPOSITOR AND THE ISSUER TRUSTEES WITH RESPECT TO
THIS TRUST AGREEMENT AND THE TRUST SECURITIES SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS, PROVIDED, THAT THE IMMUNITIES AND STANDARD OF CARE
OF THE PROPERTY TRUSTEE IN CONNECTION WITH THE ADMINISTRATION OF ITS TRUSTS AND
DUTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION 3540 OF TITLE
12 OF THE DELAWARE CODE SHALL NOT APPLY TO THIS TRUST.


      SECTION 10.6              PAYMENTS DUE ON NON -BUSINESS DAY.

        If the date fixed for any payment on any Trust Security shall be a day
that is not a Business Day, then such payment need not be made on such date but
may be made on the next succeeding day that is a Business Day (except as
otherwise provided in Sections 4.1(a) and 4.2(d)), with the same force and
effect as though made on the date fixed for such payment, and no Distributions
shall accumulate on such unpaid amount for the period after such date.


      SECTION 10.7               SUCCESSORS.

        This Trust Agreement shall be binding upon and shall inure to the
benefit of any successor to the Depositor, the Issuer Trust and any Issuer
Trustee, including any successor by operation of law. Except in connection with
a transaction involving the Depositor that is permitted pursuant to Section 5.11
hereof and pursuant to which the assignee agrees in writing to perform the
Depositor’s obligations hereunder, the Depositor shall not assign its
obligations hereunder.


      SECTION 10.8                HEADINGS.

        The Article and Section headings are for convenience only and shall not
affect the construction of this Trust Agreement.


      SECTION 10.9                REPORTS, NOTICES AND DEMANDS.

        Any report, notice, demand or other communication that by any provision
of this Trust Agreement is required or permitted to be given or served to or
upon any Holder or the Depositor may be given or served in writing by deposit
thereof, first-class postage prepaid, in the United States mail, hand delivery
or facsimile transmission, in each case, addressed, (a) in the case of a Holder
of Preferred Securities, to such Holder as such Holder’s name and address may
appear on the Securities Register; and (b) in the case of the Holder of all the
Common Securities or the Depositor, to Everest Reinsurance Holdings, Inc., 477
Martinsville Road, P.O. Box 830, Liberty Corner, New Jersey 07938-0830,
Attention: General Counsel, facsimile no.(908) 604-3450, or to such other
address as may be specified in a written notice by the Holder of all the Common
Securities or the Depositor, as the case may be, to the Property Trustee. Such
notice, demand or other communication to or upon a Holder shall be deemed to
have been sufficiently given or made, for all purposes, upon hand delivery,
mailing or transmission. Such notice, demand or other communication to or upon
the Depositor shall be deemed to have been sufficiently given or made only upon
actual receipt of the writing by the Depositor.

Any notice, demand or other communication that by any provision of this Trust
Agreement is required or permitted to be given or served to or upon the Property
Trustee, the Delaware Trustee, the Administrative Trustees or the Issuer Trust
shall be given in writing by deposit thereof, first-class postage prepaid, in
the U.S. mail, hand delivery or facsimile transmission, addressed to such Person
as follows: (a) with respect to the Property Trustee to 4 New York Plaza, 15th
Floor, New York, NY 10004, Attention: Institutional Trust Services, facsimile
no.: (212) 623-6167; (b) with respect to the Delaware Trustee, to c/o JP Morgan
Chase Bank, 500 Stanton Christiana Road, Building 4 (3rd Floor), Newark,
Delaware 19713, Attention: Institutional Trust Services, facsimile no.: (302)
552-6280; (c) with respect to the Administrative Trustees, to them at the
address above for notices to the Depositor, marked “Attention: Administrative
Trustees of Everest Re Capital Trust”, and (d) with respect to the Issuer Trust,
to its principal office specified in Section 2.1, with a copy to the Property
Trustee. Such notice, demand or other communication to or upon the Issuer Trust,
the Property Trustee or the Administrative Trustees shall be deemed to have been
sufficiently given or made only upon actual receipt of the writing by the Issuer
Trust, the Property Trustee or such Administrative Trustees.


      SECTION 10.10                AGREEMENT NOT TO PETITION.

        Each of the Issuer Trustees and the Depositor agree for the benefit of
the Holders that, until at least one year and one day after the Issuer Trust has
been terminated in accordance with Article IX, they shall not file, or join in
the filing of, a petition against the Issuer Trust under any bankruptcy,
insolvency, reorganization or other similar law (including the United States
Bankruptcy Code) (collectively, “Bankruptcy Laws”) or otherwise join in the
commencement of any proceeding against the Issuer Trust under any Bankruptcy
Law. If the Depositor takes action in violation of this Section 10.10, the
Property Trustee agrees, for the benefit of Holders, that at the expense of the
Depositor, it shall file an answer with the bankruptcy court or otherwise
properly contest the filing of such petition by the Depositor against the Issuer
Trust or the commencement of such action and raise the defense that the
Depositor has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as counsel for the
Property Trustee or the Issuer Trust may assert.


      SECTION 10.11              TRUST INDENTURE ACT; CONFLICT WITH TRUST
INDENTURE ACT.

(a)

This Trust Agreement is subject to the provisions of the Trust Indenture Act
that are required to be part of this Trust Agreement and shall, to the extent
applicable, be governed by such provisions of the Trust Indenture Act.


(b)

The Property Trustee shall be the only Issuer Trustee that is a trustee for the
purposes of the Trust Indenture Act.


(c)

If any provision hereof limits, qualifies or conflicts with the duties imposed
by Sections 310 to 317, inclusive, of the Trust Indenture Act through operation
of Section 318(c) thereof, such imposed duties shall control. If any provision
of this Trust Agreement modifies or excludes any provision of the Trust
Indenture Act which may be so modified or excluded, the latter provision shall
be deemed to apply to this Trust Agreement as so modified or excluded, as the
case may be.


(d)

The application of the Trust Indenture Act to this Trust Agreement shall not
affect the nature of the Trust Securities as equity securities representing
undivided beneficial interests in the assets of the Issuer Trust.



      SECTION 10.12                ACCEPTANCE OF TERMS OF TRUST AGREEMENT,
GUARANTEE AGREEMENT AND INDENTURE.

        THE RECEIPT AND ACCEPTANCE OF A TRUST SECURITY OR ANY INTEREST THEREIN
BY OR ON BEHALF OF A HOLDER OR ANY BENEFICIAL OWNER, WITHOUT ANY SIGNATURE OR
FURTHER MANIFESTATION OF ASSENT, SHALL CONSTITUTE THE UNCONDITIONAL ACCEPTANCE
BY THE HOLDER AND ALL OTHERS HAVING A BENEFICIAL INTEREST IN SUCH TRUST SECURITY
OF ALL THE TERMS AND PROVISIONS OF THIS TRUST AGREEMENT, THE GUARANTEE AGREEMENT
AND THE INDENTURE, AND AGREEMENT TO THE SUBORDINATION PROVISIONS, THE TAX
TREATMENT PROVISIONS AND OTHER TERMS OF THE GUARANTEE AGREEMENT AND THE
INDENTURE, AND SHALL CONSTITUTE THE AGREEMENT OF THE ISSUER TRUST, SUCH HOLDER
AND SUCH OTHERS THAT THE TERMS AND PROVISIONS OF THIS TRUST AGREEMENT SHALL BE
BINDING, OPERATIVE AND EFFECTIVE AS BETWEEN THE ISSUER TRUST AND SUCH HOLDER AND
SUCH OTHERS.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Trust Agreement as of the day and year first above written.

  EVEREST REINSURANCE HOLDINGS, INC.   as Depositor        
Name:                                                       Title:
                                                     

JPMORGAN CHASE BANK, CHASE MANHATTAN BANK USA, NATIONAL ASSOCIATION as Property
Trustee as Delaware Trustee    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:                                                    
Name:                                                     Title:
                                                      Title:
                                                          Stephen L. Limauro,
Frank N. Lopapa,       as Administrative Trustee       as Administrative Trustee
   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    Keith Shoemaker         as Administrative Trustee      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Exhibit A


CERTIFICATE OF TRUST


OF


EVEREST RE CAPITAL TRUST


(AS EXECUTED IN 1999)

        This Certificate of Trust of Everest Re Capital Trust (the “Trust”),
dated September 17, 1999, is being duly executed and filed on behalf of the
Trust by the undersigned, as trustee, to form a business trust under the
Delaware Business Trust Act (12 Del. C. Section 3801 et seq.) (the “Act”).

                  1.                                  Name. The name of the
business trust formed by this Certificate of Trust is Everest Re Capital Trust.

                  2.                                  Delaware Trustee. The name
and business address of the trustee of the Trust in the State of Delaware are
Chase                                                        Manhattan Bank
Delaware.

                  3.                                 Effective Date. This
Certificate of Trust shall be effective upon its filing.

        IN WITNESS WHEREOF, the undersigned has duly executed this Certificate
of Trust in accordance with Section 3811(a)(1) of the Act..

  CHASE MANHATTAN BANK DELAWARE,   not in its individual capacity but solely as
  trustee       By:                                                     
Name:                                              
Title:                                                        THE CHASE MANHATAN
BANK,   not in its individual capacity but soley as   trustee      
By:                                                     
Name:                                                
Title:                                                        STEPHEN L.
LIMAURO,   not in his individual capacity but soley as trustee      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit B


[FORM DTC LETTER OF REPRESENTATIONS]


THE DEPOSITORY TRUST COMPANY

A subsidiary of The Depository Trust & Clearing Corporation


BLANKET ISSUER LETTER OF REPRESENTATIONS

[To be Completed by Issuer]

Everest Reinsurance Holdings, Inc.

[Name of Issuer]

_________________

[Date]

General Counsel’s Office; 49th FloorThe
Depository Trust Company55
Water Street

New York, NY 10041-0099

Ladies and Gentlemen:

        This letter sets forth our understanding with respect to all issues (the
“Securities”) that Issuer shall request be made eligible for deposit by The
Depository Trust Company (“DTC”).

        To induce DTC to accept the Securities as eligible for deposit at DTC,
and to act in accordance with DTC’s Rules with respect to the Securities, Issuer
represents to DTC that Issuer will comply with the requirements stated in DTC’s
Operational Arrangements, as they may be amended from time to time.

Note:   Schedule A contains statements that DTC believes accurately Very truly
yours, describe DTC, the method of effecting book-entry transfers of  
securities distributed through DTC, and certain related matters.

--------------------------------------------------------------------------------

  (Issuer)   By:

--------------------------------------------------------------------------------

  (Authorized Officer's Signature)     Received and                  Accepted
THE DEPOSITORY TRUST COMPANY

--------------------------------------------------------------------------------

  (Print Name) By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  (Street Address)      

--------------------------------------------------------------------------------

  (City)(State)(Country)                 (Zip Code)      

--------------------------------------------------------------------------------

  (Phone Number)

--------------------------------------------------------------------------------

SCHEDULE A


(TO BLANKET ISSUER LETTER OF REPRESENTATIONS)


SAMPLE OFFERING DOCUMENT LANGUAGE


DESCRIBING BOOK-ENTRY-ONLY ISSUANCE


(PREPARED BY DTC—BRACKETED MATERIAL MAY BE APPLICABLE ONLY TO CERTAIN ISSUES)

        1.     The Depository Trust Company (“DTC”), New York, NY, will act as
securities depository for the securities (the “Securities”). The Securities will
be issued as fully-registered securities registered in the name of Cede & Co.
(DTC’s partnership nominee) or such other name as may be requested by an
authorized representative of DTC. One fully-registered Security certificate will
be issued for the Securities, in the aggregate principal amount of such issue,
and will be deposited with DTC.

        2.     DTC, the world’s largest depository, is a limited-purpose trust
company organized under the New York Banking Law, a “banking organization”
within the meaning of the New York Banking Law, a member of the Federal Reserve
System, a “clearing corporation” within the meaning of the New York Uniform
Commercial Code, and a “clearing agency” registered pursuant to the provisions
of Section 17A of the Securities Exchange Act of 1934. DTC holds and provides
asset servicing for over 2 million issues of U.S. and non-U.S. equity issues,
corporate and municipal debt issues, and money market instruments from over 85
countries that DTC’s participants (“Direct Participants”) deposit with DTC. DTC
also facilitates the post-trade settlement among Direct Participants of sales
and other securities transactions in deposited securities, through electronic
computerized book-entry transfers and pledges between Direct Participants’
accounts. This eliminates the need for physical movement of securities
certificates. Direct Participants include both U.S. and non-U.S. securities
brokers and dealers, banks, trust companies, clearing corporations, and certain
other organizations. DTC is a wholly-owned subsidiary of The Depository Trust &
Clearing Corporation (“DTCC”). DTCC, in turn, is owned by a number of Direct
Participants of DTC and Members of the National Securities Clearing Corporation,
Government Securities Clearing Corporation, MBS Clearing Corporation, and
Emerging Markets Clearing Corporation, (NSCC, GSCC, MBSCC, and EMCC, also
subsidiaries of DTCC), as well as by the New York Stock Exchange, Inc., the
American Stock Exchange LLC, and the National Association of Securities Dealers,
Inc. Access to the DTC system is also available to others such as both U.S. and
non-U.S. securities brokers and dealers, banks, trust companies, and clearing
corporations that clear through or maintain a custodial relationship with a
Direct Participant, either directly or indirectly (“Indirect Participants”). DTC
has Standard & Poor’s highest rating: AAA. The DTC Rules applicable to its
Participants are on file with the Securities and Exchange Commission. More
information about DTC can be found at www.dtcc.com.

        3.     Purchases of Securities under the DTC system must be made by or
through Direct Participants, which will receive a credit for the Securities on
DTC’s records. The ownership interest of each actual purchaser of each Security
(“Beneficial Owner”) is in turn to be recorded on the Direct and Indirect
Participants’ records. Beneficial Owners will not receive written confirmation
from DTC of their purchase. Beneficial Owners are, however, expected to receive
written confirmations providing details of the transaction, as well as periodic
statements of their holdings, from the Direct or Indirect Participant through
which the Beneficial Owner entered into the transaction. Transfers of ownership
interests in the Securities are to be accomplished by entries made on the books
of Direct and Indirect Participants acting on behalf of Beneficial Owners.
Beneficial Owners will not receive certificates representing their ownership
interests in Securities, except in the event that use of the book-entry system
for the Securities is discontinued.

        4.     To facilitate subsequent transfers, all Securities deposited by
Direct Participants with DTC are registered in the name of DTC’s partnership
nominee, Cede & Co., or such other name as may be requested by an authorized
representative of DTC. The deposit of Securities with DTC and their registration
in the name of Cede & Co. or such other DTC nominee do not effect any change in
beneficial ownership. DTC has no knowledge of the actual Beneficial Owners of
the Securities; DTC’s records reflect only the identity of the Direct
Participants to whose accounts such Securities are credited, which may or may
not be the Beneficial Owners. The Direct and Indirect Participants will remain
responsible for keeping account of their holdings on behalf of their customers.

        5.     Conveyance of notices and other communications by DTC to Direct
Participants, by Direct Participants to Indirect Participants, and by Direct
Participants and Indirect Participants to Beneficial Owners will be governed by
arrangements among them, subject to any statutory or regulatory requirements as
may be in effect from time to time.

        6.     Redemption notices shall be sent to DTC. If less than all of the
Securities within an issue are being redeemed, DTC’s practice is to determine by
lot the amount of the interest of each Direct Participant in such issue to be
redeemed.

        7.     Neither DTC nor Cede & Co. (nor any other DTC nominee) will
consent or vote with respect to Securities unless authorized by a Direct
Participant in accordance with DTC’s Procedures. Under its usual procedures, DTC
mails an Omnibus Proxy to Issuer as soon as possible after the record date. The
Omnibus Proxy assigns Cede & Co.‘s consenting or voting rights to those Direct
Participants to whose accounts Securities are credited on the record date
(identified in a listing attached to the Omnibus Proxy).

        8.     Redemption proceeds, distributions, and dividend payments on the
Securities will be made to Cede & Co., or such other nominee as may be requested
by an authorized representative of DTC. DTC’s practice is to credit Direct
Participants’ accounts upon DTC’s receipt of funds and corresponding detail
information from Issuer or Agent, on payable date in accordance with their
respective holdings shown on DTC’s records. Payments by Participants to
Beneficial Owners will be governed by standing instructions and customary
practices, as is the case with securities held for the accounts of customers in
bearer form or registered in “street name,” and will be the responsibility of
such Participant and not of DTC [nor its nominee], Agent, or Issuer, subject to
any statutory or regulatory requirements as may be in effect from time to time.
Payment of redemption proceeds, distributions, and dividend payments to Cede &
Co. (or such other nominee as may be requested by an authorized representative
of DTC) is the responsibility of Issuer or Agent, disbursement of such payments
to Direct Participants will be the responsibility of DTC, and disbursement of
such payments to the Beneficial Owners will be the responsibility of Direct and
Indirect Participants.

        9.     DTC may discontinue providing its services as depository with
respect to the Securities at any time by giving reasonable notice to Issuer or
Agent. Under such circumstances, in the event that a successor depository is not
obtained, Security certificates are required to be printed and delivered.

        10.     Issuer may decide to discontinue use of the system of book-entry
transfers through DTC (or a successor securities depository). In that event,
Security certificates will be printed and delivered.

        11.     The information in this section concerning DTC and DTC’s
book-entry system has been obtained from sources that Issuer believes to be
reliable, but Issuer takes no responsibility for the accuracy thereof.

--------------------------------------------------------------------------------

Exhibit C


[FORM OF COMMON SECURITIES CERTIFICATE]


THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT TO THE


DEPOSITOR OR AN AFFILIATE OF THE DEPOSITOR IN


COMPLIANCE WITH APPLICABLE LAW AND SECTION 5.11 OF THE


TRUST AGREEMENT AND ONLY IN CONNECTION WITH A


SIMULTANEOUS DELEGATION AND ASSIGNMENT OF THE EXPENSE AGREEMENT


REFERRED TO THEREIN

Certificate Number Number of Common Securities

C —

Certificate Evidencing Common Securities

of

Everest Re Capital Trust

7.85% Common Securities

(liquidation amount $25 per Common Security)

        Everest Re Capital Trust, a statutory trust created under the laws of
the State of Delaware (the “Issuer Trust”), hereby certifies that Everest
Reinsurance Holdings, Inc., a Delaware corporation (the “Holder”) is the
registered owner of common securities of the Issuer Trust representing undivided
common beneficial interests in the assets of the Issuer Trust and designated the
7.85% Common Securities (liquidation amount $25 per Common Security) (the
“Common Securities”). Except in accordance with Section 5.11 of the Trust
Agreement (as defined below), the Common Securities are not transferable and any
attempted transfer hereof other than in accordance therewith shall be void. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Common Securities are set forth in, and this certificate and
the Common Securities represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Amended and Restated Trust Agreement
of the Issuer Trust, dated as of November 14, 2002, as the same may be amended
from time to time (the “Trust Agreement”), among Everest Reinsurance Holdings,
Inc., as Depositor, JPMorgan Chase Bank, as Property Trustee, Chase Manhattan
Bank USA, National Association, as Delaware Trustee, the Administrative Trustees
party thereto and the Holders, from time to time, of Trust Securities. The
Issuer Trust will furnish a copy of the Trust Agreement to the Holder without
charge upon written request to the Issuer Trust at its principal place of
business or registered office.

        Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.

        This Common Securities Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware.

        Terms used but not defined herein have the meanings set forth in the
Trust Agreement.

        IN WITNESS WHEREOF, one of the Administrative Trustees of the Issuer
Trust has executed this certificate this __ day of November , 2002.

EVEREST RE CAPITAL TRUST      
By:                                                        Name:   Title:
Administrative Trustee

--------------------------------------------------------------------------------

Exhibit D


[FORM OF EXPENSE AGREEMENT]


AGREEMENT AS TO EXPENSES AND LIABILITIES

        AGREEMENT AS TO EXPENSES AND LIABILITIES, dated as of November 14, 2002,
between Everest Reinsurance Holdings, Inc., a Delaware corporation (the
“Corporation”), and Everest Re Capital Trust, a Delaware statutory trust (the
“Issuer Trust”).

        WHEREAS, the Issuer Trust intends to issue its Common Securities (the
“Common Securities”) to and acquire Debt Securities from the Corporation and to
issue and sell 7.85% Preferred Securities (the “Preferred Securities”) with such
powers, preferences and special rights and restrictions as are set forth in the
Amended and Restated Trust Agreement, dated as of November 14, 2002, among the
Corporation, as Depositor, JPMorgan Chase Bank, as Property Trustee, Chase
Manhattan Bank USA, National Association, as Delaware Trustee, and the Holders
of Trust Securities, as the same may be amended from time to time (the “Trust
Agreement”);

        WHEREAS, the Corporation will directly or indirectly own all of the
Common Securities of the Trust and will issue the Debt Securities;

        WHEREAS, capitalized terms used but not defined herein have the meanings
set forth in the Trust Agreement;

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I

        SECTION 1.1.   Guarantee by the Corporation. Subject to the terms and
conditions hereof, the Corporation hereby irrevocably and unconditionally
guarantees to each person or entity to whom the Issuer Trust is now or hereafter
becomes indebted or liable (the “Beneficiaries”) the full payment, when and as
due, of any and all Obligations (as hereinafter defined) to such Beneficiaries.
As used herein, “Obligations” means any costs, expenses or liabilities of the
Issuer Trust, other than obligations of the Issuer Trust to pay to holders of
any Trust Securities the amounts due such holders pursuant to the terms of the
Trust Securities. This Agreement is intended to be for the benefit of, and to be
enforceable by, all such Beneficiaries, whether or not such Beneficiaries have
received notice hereof.

        SECTION 1.2.   Subordination of Guarantee. The guarantee and other
liabilities and obligations of the Corporation under this Agreement shall
constitute unsecured obligations of the Corporation and shall rank subordinate
and junior in right of payment to all Senior Indebtedness (as defined in the
Indenture) of the Corporation to the extent and in the manner set forth in the
Indenture with respect to the Debt Securities, and the provisions of Article XIV
of the Indenture will apply, mutatis mutandis, to the obligations of the
Corporation hereunder. The obligations of the Corporation hereunder do not
constitute Senior Indebtedness (as defined in the Indenture) of the Corporation.

        SECTION 1.3.   Term of Agreement. This Agreement shall terminate and be
of no further force and effect upon the later of (a) the date on which full
payment has been made of all amounts payable to all holders of all the Preferred
Securities (whether upon redemption, liquidation, exchange or otherwise) and (b)
the date on which the Debt Securities shall have been distributed to the Holders
of the Trust Securities as provided in Article IX of the Trust Agreement;
provided, however, that this Agreement shall continue to be effective or shall
be reinstated, as the case may be, if at any time any holder of Preferred
Securities or any Beneficiary must restore payment of any sums paid under the
Preferred Securities, under any Obligation, under the Guarantee Agreement dated
the date hereof by the Corporation and JPMorgan Chase Bank, as guarantee
trustee, or under this Agreement for any reason whatsoever. This Agreement is
continuing, irrevocable, unconditional and absolute.

        SECTION 1.4.   Waiver of Notice. The Corporation hereby waives notice of
acceptance of this Agreement and of any Obligation to which it applies or may
apply, and the Corporation hereby waives presentment, demand for payment,
protest, notice of nonpayment, notice of dishonor, notice of redemption and all
other notices and demands.

        SECTION 1.5.   No Impairment. The obligations, covenants, agreements and
duties of the Corporation under this Agreement shall in no way be affected or
impaired by reason of the happening from time to time of any of the following:

    (a)        the extension of time for the payment by the Issuer Trust of all
or any portion of the Obligations or for the performance of any other obligation
under, arising out of, or in connection with, the Obligations;

    (b)        any failure, omission, delay or lack of diligence on the part of
the Beneficiaries to enforce, assert or exercise any right, privilege, power or
remedy conferred on the Beneficiaries with respect to the Obligations or any
action on the part of the Issuer Trust granting indulgence or extension of any
kind; or

    (c)        the voluntary or involuntary liquidation, dissolution, sale of
any collateral, receivership, insolvency, bankruptcy, assignment for the benefit
of creditors, reorganization, arrangement, composition or readjustment of debt
of, or other similar proceedings affecting, the Issuer Trust or any of the
assets of the Issuer Trust (other than the dissolution of the Issuer Trust in
accordance with the terms thereof).

There shall be no obligation of the Beneficiaries to give notice to, or obtain
the consent of, the Corporation with respect to the happening of any of the
foregoing.

        SECTION 1.6.   Enforcement. A Beneficiary may enforce this Agreement
directly against the Corporation and the Corporation waives any right or remedy
to require that any action be brought against the Issuer Trust or any other
person or entity before proceeding against the Corporation.

        SECTION 1.7.   Subrogation. The Corporation shall be subrogated to all
rights (if any) of any Beneficiary against the Issuer Trust in respect of any
amounts paid to the Beneficiaries by the Corporation under this Agreement;
provided, however, that the Corporation shall not (except to the extent required
by mandatory provisions of law) be entitled to enforce or exercise any rights
that it may acquire by way of subrogation or any indemnity, reimbursement or
other agreement, in all cases as a result of payment under this Agreement, if,
at the time of any such payment, any amounts are due and unpaid under this
Agreement.


ARTICLE II

        SECTION 2.1.   Assignment. This Agreement may not be assigned by either
party hereto without the consent of the other, and any purported assignment
without such consent shall be void.

        SECTION 2.2.   Binding Effect. All guarantees and agreements contained
in this Agreement shall bind the successors, assigns, receivers, trustees and
representatives of the Corporation and shall inure to the benefit of the
Beneficiaries.

        SECTION 2.3.   Amendment. So long as there remains any Beneficiary or
any Preferred Securities are outstanding, this Agreement shall not be modified
or amended in any manner adverse to such Beneficiary or to the holders of the
Preferred Securities without the consent of such Beneficiary or the holders of
the Preferred Securities, as the case may be.

        SECTION 2.4.   Notices. Any notice, request or other communication
required or permitted to be given hereunder shall be given in writing by
delivering the same against receipt therefor by facsimile transmission
(confirmed by mail), telex or by registered or certified mail, addressed as
follows (and if so given, shall be deemed given when mailed or upon receipt of
an answer -back, if sent by telex):

      If given to the Corporation:

      Everest Reinsurance Holdings, Inc.
      477 Martinsville Road

P.O.         Box 830 Liberty Corner, New Jersey 07938 Facsimile No.: (908)
604-3450 Attention: General Counsel


      If given to the Issuer Trust:

      Everest Re Capital Trust477
Martinsville Road

P.O.         Box 830 Liberty Corner, New Jersey 07938 Facsimile No.: (908)
604-3450 Attention: General Counsel


        With a copy to:

      Everest Reinsurance Holdings, Inc.477
Martinsville Road

P.O.         Box 830 Liberty Corner, New Jersey 07938 Facsimile No.: (908)
604-3450 Attention: General Counsel


        SECTION 2.5.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------

        THIS AGREEMENT is executed as of the day and year first above written.

  EVEREST REINSURANCE HOLDINGS, INC.      

--------------------------------------------------------------------------------

Name: Title:

  EVEREST RE CAPITAL TRUST       By:

--------------------------------------------------------------------------------

  Name:   Title:

--------------------------------------------------------------------------------

Exhibit E


[FORM OF PREFERRED SECURITIES CERTIFICATE]

        [IF THE PREFERRED SECURITIES CERTIFICATE IS TO BE EVIDENCED BY A GLOBAL
PREFERRED SECURITY, INSERT—This Preferred Securities Certificate is a Global
Preferred Security within the meaning of the Trust Agreement hereinafter
referred to and is registered in the name of a Clearing Agency or a nominee of a
Clearing Agency. This Preferred Securities Certificate is exchangeable for
Preferred Securities Certificates registered in the name of a person other than
the Clearing Agency or its nominee only in the limited circumstances described
in the Trust Agreement and may not be transferred except as a whole by the
Clearing Agency to a nominee of the Clearing Agency or by a nominee of the
Clearing Agency to the Clearing Agency or another nominee of the Clearing
Agency, except in the limited circumstances described in the Trust Agreement.

        Unless this Preferred Security Certificate is presented by an authorized
representative of The Depository Trust Company, a New York Corporation (“DTC”),
to Everest Re Capital Trust or its agent for registration of transfer, exchange
or payment, and any Preferred Security Certificate issued is registered in the
name of Cede & Co. or such other name as is requested by an authorized
representative of DTC (and any payment is made to Cede & Co. or to such other
entity as is requested by an authorized representative of DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO A PERSON IS WRONGFUL
inasmuch as the registered owner hereof, Cede & Co., has an interest herein.]

--------------------------------------------------------------------------------

Certificate
Number                                                                                                           
Number of Preferred Securities


CUSIP NO.

Certificate Evidencing Preferred Securities

of

Everest Re Capital Trust

7.85% Preferred Securities

(liquidation amount $25 per Preferred Security)

Everest Re Capital Trust, a statutory trust created under the laws of the State
of Delaware (the “Issuer Trust”), hereby certifies that (the “Holder”) is the
registered owner of Preferred Securities of the Trust representing an undivided
capital beneficial interest in the assets of the Trust and designated the
Everest Re Capital Trust 7.85% Preferred Securities, (liquidation amount $25 per
Preferred Security) (the “Preferred Securities”). The Preferred Securities are
transferable on the books and records of the Issuer Trust, in person or by a
duly authorized attorney, upon surrender of this certificate duly endorsed and
in proper form for transfer as provided in Section 5.5 of the Trust Agreement
(as defined below). The designations, rights, privileges, restrictions,
preferences and other terms and provisions of the Preferred Securities are set
forth in, and this certificate and the Preferred Securities represented hereby
are issued and shall in all respects be subject to the terms and provisions of,
the Amended and Restated Trust Agreement of the Issuer Trust, dated as of
November 14, 2002, as the same may be amended from time to time (the “Trust
Agreement”), among Everest Reinsurance Holdings, Inc., as Depositor, JPMorgan
Chase Bank, as Property Trustee, Chase Manhattan Bank USA, National Association,
as Delaware Trustee, the Administrative Trustees party thereto and the Holders
of Trust Securities. The Holder is entitled to the benefits of the Guarantee
Agreement entered into by Everest Reinsurance Holdings, Inc., a Delaware
corporation, and JPMorgan Chase Bank, as Guarantee Trustee, dated as of November
14, 2002, as the same may be amended from time to time (the “Guarantee
Agreement”), to the extent provided therein. The Issuer Trust will furnish a
copy of the Trust Agreement and the Guarantee Agreement to the Holder without
charge upon written request to the Property Trustee at its principal place of
business or registered office.

        Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereunder.

        This Preferred Securities Certificate shall be governed by and construed
in accordance with the laws of the State of Delaware.

        All capitalized terms used but not defined in this Preferred Securities
Certificate are used with the meanings specified in the Trust Agreement,
including the Exhibits thereto.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, one of the Administrative Trustees of the Issuer Trust has
executed this certificate this __ day of , 200 .

  EVEREST RE CAPITAL TRUST       By:

--------------------------------------------------------------------------------

  Name:   Administrative Trustee

--------------------------------------------------------------------------------


ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Security to:  


(Insert assignee’s social security or tax identification number)

(Insert address and zip code of assignee)

and irrevocably appoints

agent to transfer this Preferred Security Certificate on the books of the Issuer
Trust. The agent may substitute another to act for him or her.

Date:

Signature:

                  (Sign exactly as your name appears on the other side of this
Preferred Security Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad -15